08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28      Main Document
                                              Pg 1 of 69


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 SECURITIES INVESTOR PROTECTION                          :
 CORPORATION,                                            :   Adv. Proc. No. 08-01789 (SMB)
                                                         :
                         Plaintiff,                      :   SIPA LIQUIDATION
                                                         :
                 v.                                      :   (Substantively Consolidated)
                                                         :
 BERNARD L. MADOFF INVESTMENT                            :
 SECURITIES LLC,                                         :
                                                         :
                         Defendant.                      :
 --------------------------------------------------------X
                                                         :
 In re:                                                  :
                                                         :
 BERNARD L. MADOFF,                                      :
                                                         :
                         Debtor.                         :
 --------------------------------------------------------X
                                                         :
 IRVING H. PICARD, Trustee for the                       :
 Liquidation of Bernard L. Madoff Investment :
 Securities LLC,                                         :
                                                         :
                         Plaintiff,                      :   Adv. Proc. No. 12-01576 (SMB)
                                                         :
                 v.                                      :
                                                         :
 BNP PARIBAS S.A., et al.                                :
                                                         :
                         Defendants.                     :
 --------------------------------------------------------X

  MEMORANDUM DECISION GRANTING IN PART AND DENYING IN PART
   TRUSTEE’S MOTION FOR LEAVE TO SERVE AMENDED COMPLAINT

 A P P E A R A N C E S:

 BAKER & HOSTETLER LLP
 Attorneys for Irving H. Picard, Trustee
 45 Rockefeller Plaza
 New York, NY 10111
08-01789-smb      Doc 18049        Filed 10/03/18 Entered 10/03/18 13:58:28              Main Document
                                               Pg 2 of 69




         David J. Sheehan, Esq.
         Mark A. Kornfeld, Esq.
         Torello H. Calvani, Esq.
         Joanna F. Wasick, Esq.
         Marco Molina, Esq.
         Jonathan A. Forman, Esq.
                Of Counsel

 CLEARY GOTTLIEB STEEN &
 HAMILTON LLP
 Attorneys for the Defendants
 One Liberty Plaza
 New York, NY 10006
         Breon S. Peace, Esq.
         Ari D. MacKinnon, Esq.
                Of Counsel

 STUART M. BERNSTEIN
 United States Bankruptcy Judge

         Plaintiff Irving H. Picard (the “Trustee”), the trustee for the liquidation of

 Bernard L. Madoff Investment Securities LLC (“BLMIS”) under the Securities Investor

 Protection Act, 15 U.S.C. §§ 78aaa, et seq. (“SIPA”), filed his proposed Amended

 Complaint on August 30, 2017 (“PAC”)1 (ECF Doc. # 100)2 seeking to recover avoidable

 transfers totaling approximately $156 million from subsequent transferees BNP Paribas

 S.A. (“BNP Bank”), BNP Paribas Arbitrage SNC (“BNP Arbitrage”), BNP Paribas

 Securities Services S.A. (“BNP Securities Services”), and BNP Paribas Bank & Trust

 (Cayman) Limited (“BNP Cayman,” and collectively, the “Defendants”). The Defendants

 have moved to dismiss the PAC arguing that (i) it was improperly filed without leave of

 Court, (ii) the Court lacks personal jurisdiction over the Defendants, (iii) the PAC fails to


 1       References to paragraphs in the PAC will be denoted as “(¶ _ ).”

 2       “ECF Doc. # _” refers to documents filed on the docket of this adversary proceeding. References
 to other dockets will include the case number.


                                                   -2-
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28               Main Document
                                              Pg 3 of 69


 state claims upon which relief can be granted, and (iv) certain claims are time-barred.

 For reasons outlined below, the motion to dismiss for lack of personal jurisdiction is

 denied, the filing of the PAC will be treated as a motion by the Trustee for leave to

 amend his existing complaint, and that motion is granted in part and denied in part.


                                          BACKGROUND

         Unless otherwise indicated, the background information is taken from the well-

 pleaded factual allegations of the PAC and other information the Court may consider in

 determining whether the pleading is legally sufficient.


 A.      The Ponzi Scheme3

         At all relevant times, Bernard Madoff operated the investment advisory arm of

 BLMIS as a Ponzi scheme. (¶ 36.) Beginning in 1992, Madoff told investors that he

 employed the “split-strike conversion” strategy (“SSC Strategy”), under which BLMIS

 purported to purchase a basket of stocks intended to track the S&P 100 Index, and

 hedged the investment by purchasing put options and selling call options on the S&P

 100 Index. (¶¶ 42-45.) In reality, BLMIS never purchased any securities on behalf of its

 investors and sent monthly statements to investors containing falsified trades typically

 showing fictitious gains. (¶¶ 40, 41.) All investor deposits were commingled in a

 JPMorgan Chase Bank account held by BLMIS, and the funds were used to satisfy

 withdrawals by other investors, benefit Madoff and his family personally, and prop up

 BLMIS’ proprietary trading department. (¶ 40.)




 3       Certain of the headings are derived from the PAC. They are descriptive only and do not
 necessarily imply the Court’s views of the allegations.


                                                  -3-
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 4 of 69


        The BLMIS Ponzi scheme collapsed when redemption requests overwhelmed the

 flow of new investments, (¶ 49), and Madoff was arrested by federal agents for criminal

 violations of federal securities laws on December 11, 2008 (the “Filing Date”). (¶ 18.)

 The Securities and Exchange Commission (“SEC”) contemporaneously commenced an

 action in the United States District Court for the Southern District of New York, and that

 action was consolidated with an application by the Securities Investor Protection

 Corporation (“SIPC”) asserting that BLMIS’ customers needed the protections afforded

 by SIPA. (¶¶ 18, 19.) On December 15, 2008, the District Court granted SIPC’s

 application, appointed the Trustee and his counsel, and removed the SIPA liquidation to

 this Court. (¶ 20.)


        At a plea hearing on March 12, 2009, Madoff pleaded guilty to an eleven count

 criminal information and admitted that he “operated a Ponzi scheme through the

 investment advisory side of [BLMIS].” (¶¶ 23, 50.)


 B.     Defendants

        BNP Bank is a corporation organized under the laws of France. (¶ 52.) It

 provides banking services in seventy-five countries and has maintained a presence in

 the United States since the late 1800s. (¶ 58.) Currently, BNP Bank has over 10,000

 employees and more than 700 retail branches in the United States. (¶ 58.)


        BNP Arbitrage and BNP Securities Services, both French entities, are wholly-

 owned subsidiaries of BNP Bank, (¶¶ 53, 55), and maintain offices in Paris, France and

 New York, New York. (¶¶ 53, 55, 59.) BNP Cayman is also a wholly owned subsidiary of

 BNP Bank that is located in and organized under the laws of the Cayman Islands. (¶ 54.)


                                            -4-
08-01789-smb    Doc 18049    Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                         Pg 5 of 69


 C.    BNP Bank’s Introduction to Madoff and the Creation of a Feeder Fund

       1.      BNP Bank Made Loans to Madoff

       BNP Bank’s relationship with Madoff began around November 1988 when it

 provided a $15 million personal line of credit to Madoff, which increased to $40 million

 by May 1995, and to $75 million by October 1996. As collateral for the loan, Madoff

 pledged securities it held on behalf of BLMIS customers. (¶ 84.) BNP Bank conducted

 due diligence in connection with the extension of credit, which included reviewing

 BLMIS’ Financial Operating and Combined Uniform Single (“FOCUS”) Reports and

 audited financials and meeting with Madoff at BLMIS’ office. (¶ 85.) Madoff used the

 loan proceeds to finance and grow the BLMIS Ponzi scheme. (¶ 88.)


       2.      BNP Bank Created and Serviced Oreades

       In 1997, BNP Bank partnered with Access International Advisors (“Access”) to

 create Oreades SICAV (“Oreades”), a Luxembourg-incorporated “feeder fund” that

 invested exclusively with BLMIS. (¶ 89.) BNP Bank, through its subsidiaries purported

 to provide services to Oreades while Access recruited investors. (¶ 90.)


       In January and March 1998, a BNP Bank subsidiary opened two investment

 accounts at BLMIS for Oreades. (¶ 91.) Two BNP Bank subsidiaries served as

 administrators of Oreades: BNP Paribas Fund Administration S.A. from 1997 to 2002

 and BNP Securities Services from 2002 to 2004. (¶ 92.) The administrators were

 responsible for processing subscriptions into and redemptions from Oreades and

 frequently corresponded with BLMIS employees to direct transfers in and out of

 Oreades’ BLMIS accounts. (¶ 94.) The administrators received all of the BLMIS



                                           -5-
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 6 of 69


 account statements and trade confirmations for Oreades, and were responsible for

 calculating the fund’s monthly net asset value based on those numbers. (¶ 95.)


        By 2003, BNP Bank’s standard practice was to receive account statements and

 trade confirmations electronically. In May 2003, BNP Securities Services asked BLMIS

 to adhere to this policy, but BLMIS refused, and continued to send paper statements

 and confirmations through the mail. BNP Bank exempted BLMIS from this

 requirement to maintain the business relationship. (¶ 96.)


        From the time of Oreades’ formation, BNP Bank and Access hid the fact that

 BLMIS was serving as Oreades’ custodian and investment advisor. (¶ 97.) Oreades

 represented that a BNP Bank subsidiary served as its official custodian (BGL BNP

 Paribas from 1997 to 2002 and BNP Securities Services from 2002 to 2004), but in

 reality, the BNP Bank subsidiary delegated all custodial authority to BLMIS through an

 undisclosed sub-custodian agreement. (¶¶ 98, 99.) Madoff demanded this arrangement

 as a precondition to investment, (¶ 99), but did not charge a fee for the custodial

 services performed by BLMIS. (¶ 100.) This allowed the BNP Bank subsidiaries to

 charge custodial fees to Oreades investors without performing corresponding services.

 (¶ 100.)


        Similarly, Oreades represented to investors and to Luxembourg’s financial

 regulator, the Commission de Surveillance du Secteur Financier (“CSSF”), that a BNP

 Bank affiliate, Inter Conseil, served as its investment advisor. (¶ 101.) However, Inter

 Conseil delegated its investment advisory duties to BLMIS in an undisclosed Sub-

 Advisory and Management Agreement. (¶ 102.) Madoff required the delegation and


                                            -6-
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28              Main Document
                                              Pg 7 of 69


 performed the services free of charge, (¶¶ 102, 105), and Inter Conseil received fees from

 Oreades investors despite the delegation of duties. (¶ 105.) In addition, BNP Bank’s

 own compliance rules required a “strict separation” between a fund’s investment adviser

 and custodian. (¶ 106; see also ¶¶ 99, 102.) The delegation of custodial and investment

 advisory duties to BLMIS violated this rule. (¶ 107.)


        BNP Bank knew that the delegation to BLMIS of custodial and investment

 advisory duties violated Luxembourg law. First, only a Luxembourg-regulated entity

 could act as Oreades’ custodian, but BLMIS was not regulated by the CSSF. (¶ 108.)

 Second, Luxembourg law required that Oreades’ investment advisor and custodian be

 disclosed, but BNP Bank and its affiliates deliberately omitted mention of BLMIS in

 offering materials. (¶ 109; see also ¶¶ 261-62.) Third, Luxembourg law required the

 BNP Bank subsidiary purportedly acting as custodian to verify the actions of BLMIS as

 investment advisor, but the subsidiary lacked the ability to verify BLMIS trades. (¶ 110.)

 Because BLMIS’ relationship with Oreades violated Luxembourg law, BNP Bank

 required that Inter Conseil’s management arrangement with BLMIS “must remain

 ‘private’ that is, the CSSF . . . must remain unaware of it.” (¶ 111; see also ¶¶ 261-62.)4


        3.      BNP Bank Recognized BLMIS’ Fraud Risk and Closed Oreades

        On July 10, 2003, a senior executive at BNP Securities Services, Lionel Trouvain,

 reviewed a BNP Bank internal audit and compliance report on Oreades and became




 4       The Trustee also alleges that BNP Bank and BNP Securities Services knew BLMIS was not
 registered as an investment advisor with the SEC in violation of U.S. securities laws. (¶ 112.)


                                                  -7-
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 8 of 69


 concerned “that the risk [to] BNP Paribas is very extensive.” (¶ 113.) Trouvain noted

 that BLMIS’ practice of sending account documents via mail was problematic:

        [N]o reference is ever made to the method of sending the [trading] deals
        carried out by ‘BLMIS’. As you undoubtedly know, the trades are sent by
        mail after 7 or 8 days and are then posted after the fact by our settlement
        department. Market practices are really different today and it would seem
        that B. Madoff does not ever want to improve its order transmission
        methods.

        In practice [today], orders are sent by fax or via SWIFT by the managers
        on the day of the deal (along with the broker confirmation if the orders are
        not pre-matched). They are then coded by the depository bank and the
        operation is then carried out on the Settlement date (D+1;2;3) according
        to the markets. It would be appropriate to put this type of order
        transmission in place between us and B. Madoff because in current
        practice, we have no opportunity to consider the true validity of the
        orders. . . . This is a point that our risk and ethics departments found
        during their internal audit and I have to contribute a source of
        improvement.

 (¶ 114 (emphasis and ellipsis in PAC); see also ¶¶ 246-49, 253.)


        Trouvain also stated that BNP Bank would ultimately be held liable for

 misrepresenting and omitting the role of BLMIS as Oreades’ custodian and investment

 advisor:

        In my opinion, if there is a management problem with [BLMIS], the entire
        responsibility for management would lie . . . in the last resort, with the
        promoter, namely BNP Paribas . . . In the eyes of the CSSF, B. Madoff does
        not exist.

 (¶ 116.) He also inquired about where BLMIS was holding U.S. Treasury Bills on

 Oreades’ behalf. (¶ 117.)


        In August 2003, Trouvain and other BNP Bank employees met with Access’

 management to determine whether it was possible to bring their relationship with

 BLMIS into compliance with BNP Bank’s internal rules. According to the meeting


                                            -8-
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                           Pg 9 of 69


 minutes, BLMIS’ hidden role as Oreades’ custodian and investment advisor was an

 “unconscionable” violation of BNP Bank’s rules and Luxembourg law. BNP Bank

 wanted “to be released from liability it ha[d] incurred as a ‘sponsor’ (initiator of the

 creation) manager, and custodian of the fund.” (¶ 118; see also ¶¶ 241-45.)


        Communicating through Access, BNP Bank asked Madoff to permit it to disclose

 BLMIS to the CSSF, but Madoff refused. Access told BNP Bank that Madoff’s refusal

 was based in part on wanting to avoid U.S. regulatory scrutiny for BLMIS’ failure to

 register as an investment advisor. (¶ 119.) One BNP Bank employee warned that “if the

 CSSF asks me about the precise role of Inter Conseil and of BNP in Oreades, I will have

 to tell the truth.” (¶ 120.) Madoff similarly refused BNP Bank’s request to permit BNP

 Securities Services or Access to track BLMIS trading activity in real time. (¶¶ 121, 252.)


        By November 2003, BNP Bank was measuring its potential liability as Oreades’

 sponsor, administrator and custodian “in the event of a default on the part of Madoff.”

 (¶ 122.) Ultimately, BNP Bank decided to shut down Oreades: BNP Securities Services

 closed the BLMIS accounts in March 2004, and Inter Conseil placed Oreades into

 liquidation in Luxembourg in May 2004. (¶¶ 123-25.)


 D.     Others at BNP Bank were Suspicious of Madoff

        Paulo Gianferrara, who from 2000 to 2006 served as the Head of Hedge Funds

 for BNP Paribas Private Wealth in Paris and Geneva, refused to approve transactions

 involving BLMIS feeder funds for private banking clients. (¶ 128.) According to

 employees of Fairfield Greenwich Group – an entity that managed certain BLMIS feeder




                                             -9-
08-01789-smb       Doc 18049   Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                           Pg 10 of 69


 funds – Gianferrara “always had a problem with Madoff” and would “not even

 consider[]” investments in Fairfield’s Madoff-related products. (¶ 129.)


        Patrick Fauchier of Fauchier Partners – an entity that was involved in a joint

 venture with a BNP Bank affiliate – told Access in June 2008 that he was concerned that

 the SEC would not allow BLMIS to continue as a business and found it suspicious that

 Madoff did not charge customary investment management fees. (¶¶ 131, 133, 134; see

 also ¶¶ 258-60.) Fauchier also flagged BLMIS’ FOCUS Reports in which BLMIS

 disclosed that it managed only twenty-three investment accounts; Fauchier knew that

 BLMIS was underreporting that figure. (¶ 135.) The Trustee alleges, upon information

 and belief, that Fauchier shared his concerns about Madoff to senior officers at BNP

 Bank. (¶ 136.)


 E.   BNP Bank Became a Global Leverage Provider to BLMIS Feeder
 Funds

        Despite the circumstances surrounding the closing of Oreades, BNP Bank

 embarked on a strategy to become a global leverage provider to BLMIS feeder funds and

 their investors. (¶ 138.) In addition to generating fees for BNP Bank and its

 subsidiaries, pursuing this business would build BNP Bank’s reputation as a leverage

 provider and allow it to compete with rival bank Société Générale (“SocGen”). It also

 presented opportunities to cross-sell BNP Bank services to institutional clients. (¶ 139.)

 Becoming a leverage provider allowed BNP Bank to profit from BLMIS’ performance

 without the risk associated with serving in a fiduciary capacity (as it did with Oreades).

 (¶¶ 140, 148.)


        1.        Acquisition of ZCM

                                            - 10 -
08-01789-smb       Doc 18049   Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 11 of 69


        In the early 2000s, BNP Bank lacked the infrastructure and personnel necessary

 to offer credit facilities and structured products at the level of rival banks. (¶ 141.) In

 2003, Zurich Financial offered to sell its leverage business unit, Zurich Capital Markets,

 Inc. (“ZCM”), consisting of sixty employees in New York and a portfolio linked to

 investment funds. (¶ 142.) In connection with a potential acquisition, BNP Bank

 conducted due diligence on ZCM’s portfolio, including a multi-million dollar credit

 facility with Santa Barbara Holdings Ltd. (“Santa Barbara”) – a fund that was invested

 solely in BLMIS feeder fund Harley International (Cayman) Limited (“Harley”). (¶ 143.)

 BNP Bank had a strict policy against transacting with single-manager funds, and Harley

 was a single-manager fund managed by BLMIS. (¶ 144.) BNP Bank nonetheless

 approved the acquisition of ZCM in July 2003. (¶ 145.)


        The ZCM acquisition provided BNP Bank with the infrastructure and personnel

 necessary to create and market credit facilities and structured products to clients,

 including BLMIS feeder funds. (¶¶ 146-47.) These transactions were highly lucrative

 and, according to the Trustee, incentivized BNP Bank to turn a blind eye to Madoff’s

 fraud. (¶ 150.)


        SocGen had also considered acquiring ZCM but its diligence revealed obvious

 risks of fraud associated with Harley, including “impossibl[y]” consistent returns,

 BLMIS’ failure to charge customary management or performance fees, and BLMIS

 acting as its own custodian. (¶¶ 153-59.) SocGen offered to purchase ZCM’s assets

 excluding the Santa Barbara credit facility, but Zurich Financial refused. Thereafter,

 SocGen blacklisted BLMIS-related investments. (¶ 161.) According to the Trustee, BNP



                                             - 11 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                           Pg 12 of 69


 Bank chose to acquire ZCM despite knowing about SocGen’s misgivings concerning

 Madoff. (¶ 162.)


      2.    The Defendants Deviated from Standard Diligence Practices to
 Avoid Confirming Madoff’s Fraud

        Following the ZCM acquisition, customer demand for leverage and credit on

 BLMIS-related transactions was high and BNP Bank management was eager to profit

 from the demand. (¶ 168.) This line of business was handled by the “Fund Derivatives

 Group” – consisting of employees of BNP Bank, BNP Arbitrage, and non-party BNP

 Paribas Securities Corp. (“BNP Securities Corp.”), (¶ 66), – that created, marketed, and

 serviced credit facilities and derivative financial instruments such as swaps, notes, and

 other structured products. Such products offered customers “leverage,” thereby

 creating an opportunity to earn multiples of the returns generated by the underlying

 referenced asset without large up-front outlays of capital. (¶ 64.) BNP Bank provided

 billions of dollars in capital to fund the credit facilities and structured products. (¶¶ 4,

 67.) BNP Arbitrage created and managed the facilities and products, and BNP

 Securities Corp. marketed and monitored the facilities and products. (¶ 67.) In

 addition, BNP Securities Corp. served as the calculation agent, which included

 calculating the amount that BNP Bank should invest or redeem from a BLMIS feeder

 fund. (¶ 68.)


        Typically, the Fund Derivatives Group’s due diligence in connection with an

 ongoing or potential transaction entailed reviewing all relevant public documents

 including financial documents, offering memoranda, subscription agreements, account

 statements, trade confirmations and documents relating to the fund manager’s


                                             - 12 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 13 of 69


 investment strategy. (¶ 169.) When a transaction would result in significant exposure to

 BNP Bank, it was standard procedure for the due diligence team to conduct on-site visits

 and memorialize findings in a memorandum. (¶ 170.)


       Notwithstanding the diligence procedures, the Fund Derivatives Group’s due

 diligence team lacked authority to reject Madoff-related transactions, (¶¶ 165, 167), and

 such transactions were pre-approved by senior management at BNP Bank. (¶ 168.)

 Likewise, senior management instructed the due diligence team not to contact Madoff

 or anyone from BLMIS to arrange on-site diligence visits. (¶ 174.) The due diligence

 team did make one on-site visit to BLMIS in March 2008, but did not draft a

 memorandum to memorialize the visit. (¶ 175.)


       The due diligence team also ranked fund managers in a periodic report called the

 “Heat Map” based on a risk score assigned by the team. For purposes of this report,

 Madoff-related transactions were grouped into a single “Madoff” category regardless of

 the BLMIS feeder fund involved, and Madoff was always listed at the top of the Heat

 Map. (¶¶ 171-73.)


       Moreover, by taking on billions of Madoff-related deals, the Fund Derivatives

 Group disregarded BNP Bank’s policy against taking on exposure from single-manager

 trades. (¶ 178.) According to the Trustee, BNP Bank deviated from its standard

 operating procedures because the Fund Derivatives Group would not have been

 profitable absent the Madoff-related transactions. (¶¶ 166, 179.)




                                           - 13 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 14 of 69


 3.     BNP Bank Provides Leverage to BLMIS Feeder Funds

               a.     Santa Barbara

        In February 2004, BNP Bank, through its Fund Derivatives Group, entered into

 another credit facility with Santa Barbara. (¶ 180.) Trouvain (who had previously

 raised concerns regarding Oreades) worked on this transaction. (¶ 182.) The credit

 facility called for BNP Bank to make senior secured loans to Santa Barbara for levered

 investments with Harley; Harley’s BLMIS account served as collateral for the credit

 facility. In exchange, Santa Barbara paid BNP Bank above-market fees and interest,

 which, as of 2004, was 170 basis points above LIBOR. (¶ 183.) BNP Arbitrage served as

 calculation agent, (¶ 185), and BNP Securities Corp. served as collateral agent, (¶ 184),

 for the credit facility. Under the terms of the credit facility, BNP Bank, BNP Arbitrage

 and BNP Securities Corp. took control over Harley’s BLMIS account so that Harley

 could not make redemptions absent BNP Bank’s consent. (¶ 187.) These BNP entities

 communicated directly with BLMIS and received and reviewed Harley’s BLMIS account

 statements and trade confirmations. (¶ 186.)


        In 2007, BNP Bank entered into an option agreement with HSBC Bank USA, N.A.

 (“HSBC”), with Harley as the underlying reference fund. The option required HSBC to

 pay BNP Bank for losses sustained by Harley above a certain fixed percentage of the

 fund’s net asset value. The notional amount of the trade was $70 million, and increased

 to $90 million in 2008. The Trustee alleges that BNP Bank entered into this transaction

 to protect itself in the event of BLMIS’ failure. (¶ 190.) During negotiations over the

 option, the head of trading at the Fund Derivatives Group told an HSBC employee that




                                            - 14 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 15 of 69


 he was unable to reconcile the trading statements BNP Bank had received from BLMIS.

 (¶ 191.)


        Between 2003 and 2008, BNP Bank’s relationship with Santa Barbara, Harley

 and Fix Asset Management (the investment manager of Santa Barbara and Harley) grew

 substantially, as did the size of the credit facility. By the Filing Date, BNP Arbitrage had

 received transfers of approximately $975 million of customer property from Harley’s

 BLMIS account. (¶ 192.)


               b.     Legacy

        In July 2004, BNP Bank entered into a $100 million credit facility with Legacy

 Capital Ltd. (“Legacy”), an investment company that invested exclusively with BLMIS.

 (¶ 193.) Under the facility, BNP Arbitrage and BNP Securities Corp. served as

 calculation agent and collateral agent, respectively, and both were authorized to act on

 BNP Bank’s behalf. (¶ 195.) Legacy pledged all of its capital stock to BNP Securities

 Corp. and granted a security interest in Legacy’s BLMIS account. (¶ 196.) In connection

 with the Legacy credit facility, BNP Bank, BNP Arbitrage, and/or BNP Securities Corp.

 communicated directly with BLMIS and received and reviewed Legacy’s BLMIS account

 statements and trade confirmations. (¶ 197.) In September 2006, the credit facility was

 increased to a maximum of $120 million. (¶ 198.) BNP Bank, BNP Arbitrage and BNP

 Securities Corp. maintained the Legacy credit facility through the Filing Date and

 directed the withdrawal of approximately $175 million of customer property from

 BLMIS. (¶ 199.)




                                            - 15 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                           Pg 16 of 69


        The PAC also described the circumstances leading to BNP Bank’s extension of the

 Legacy credit facility. In June 1999, Meritage – a sub-fund of Renaissance Technologies

 Corp. (“Renaissance”), entered into a total return swap through which it received

 returns equal to those paid on an equivalent amount of the counterparty’s own

 investment with BLMIS via Legacy’s BLMIS account. (¶ 201.) In 2003, Renaissance

 identified red flags at BLMIS analogous to that identified by SocGen in connection with

 the ZCM acquisition (e.g., returns not correlated to the S&P 100 Index, nearly

 impossible market timing, impossible options trading volume, failure to charge

 customary management fees, failure to use a well-known auditor). (¶¶ 200, 203-05.) As

 a result, Renaissance directed Meritage to begin unwinding its BLMIS investment, and

 Legacy began looking for an investor to replace Meritage. (¶ 206.) In 2004, Legacy

 approached BNP Bank about providing it with a line of credit to replace the Meritage

 investments. (¶ 207.) BNP Bank performed due diligence on Legacy’s BLMIS account

 receiving information similar to that reviewed by Renaissance and thereafter decided to

 extend the $100 million credit facility to Legacy in July 2004. (¶¶ 208-09.)


               c.     Tremont

        In August 2005, BNP Bank entered into a $100 million credit facility with Rye

 Select Broad Market Insurance Portfolio LDC (“Insurance Portfolio Fund”), a BLMIS

 feeder fund managed by Tremont Group Holdings, Inc. (“Tremont”). (¶ 212.) As

 collateral for the credit facility, Insurance Portfolio Fund pledged the assets held in its

 BLMIS account. (¶ 214.) BNP Bank authorized and directed BNP Securities Corp. to act

 as the collateral agent and calculation agent for the credit facility, and BNP Bank




                                             - 16 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28    Main Document
                                           Pg 17 of 69


 received and reviewed Insurance Portfolio Fund’s BLMIS account statements and trade

 confirmations. (¶¶ 215-16.)


       Prior to entering into a credit facility with BNP Bank, Tremont explored a similar

 facility with the investment bank Dresdner Kleinwort (“Dresdner”). Dresdner raised a

 variety of concerns about Madoff with Tremont including whether BLMIS segregated its

 investment accounts, whether an independent third party verified the assets held by

 BLMIS, how BLMIS was compensated for its role with respect to Tremont’s investment,

 and Madoff’s secrecy regarding BLMIS operations. In light of Dresdner’s concerns,

 Tremont decided to pursue a credit facility with BNP Bank instead. (¶ 218.)


               d.    Option and Swap Agreements with BLMIS Feeder Funds

       In December 2005, BNP Bank entered into an option agreement to provide

 leverage to Equity Trading Fund, Ltd., a fund that invested exclusively in BLMIS feeder

 fund Equity Trading Portfolio Limited (“Equity Trading”). (¶¶ 219-20.) The agreement

 contemplated another transaction (the “Equity Trading Option”) wherein BNP Bank

 sold Equity Trading Fund, Ltd. a structured option to leverage Equity Trading’s

 investments with BLMIS. (¶ 221.) As collateral for the Equity Trading Option, BNP

 Arbitrage and BNP Cayman acquired a direct ownership interest in Equity Trading. (¶

 222.) Pursuant to the Equity Trading Option, BNP Bank, BNP Arbitrage and BNP

 Cayman received and reviewed Equity Trading’s BLMIS account statements and trade

 confirmations. (¶ 223.)




                                           - 17 -
08-01789-smb     Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                             Pg 18 of 69


       In October 2006, BNP Paribas Securities5 entered into an option agreement to

 provide leverage to Tremont (Bermuda) Ltd., a fund of funds managed by Tremont that

 invested with BLMIS. (¶ 224.) Under the agreement, BNP Bank sold Tremont

 (Bermuda) Ltd. a structured option (the “Tremont Option”) to leverage Rye Select Broad

 Market Portfolio Limited (“Portfolio Limited Fund”), a Tremont-managed BLMIS feeder

 fund. (¶ 225.) In practical terms, the Tremont Option meant that BNP Bank would

 provide Tremont (Bermuda) Ltd. with increased returns on its BLMIS investments. (¶

 226.) In January 2007, BNP Bank entered into a swap agreement (the “Tremont Swap”)

 to provide leverage to Tremont Enhanced Market Neutral Fund L.P., a Tremont-

 controlled fund that invested with BLMIS. (¶ 227.) The Tremont Swap called for a total

 return swap transaction linked to various Tremont-controlled reference funds, including

 Rye Select Broad Market Prime Fund L.P. (“Prime Fund”), Rye Select Broad Market

 Fund, L.P. (“Broad Market Fund”), and Rye Select Broad Market, L.P. (“XL LP”) – all

 funds that invested directly or indirectly with BLMIS. (¶ 228.) Pursuant to the Tremont

 Option and Tremont Swap, BNP Bank and BNP Securities Corp. received and reviewed

 Tremont’s BLMIS account statements and trade confirmations. (¶ 229.)


       For some deals, BNP Bank affiliates helped to shield the involvement of

 Madoff/BLMIS in the transactions. In December 2007, BNP Bank was negotiating an

 option agreement administered by HSBC, which referenced a BLMIS feeder fund.

 HSBC told BNP Securities Corp. to delete any reference to Madoff or BLMIS in the

 option agreement and BNP Securities Corp. complied. (¶ 263.) Similarly, in September




 5     The PAC does not specify which BNP entity it is referring to in ¶ 224.


                                                 - 18 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                          Pg 19 of 69


 2008, an Access employee asked a BNP Bank subsidiary – FundQuest – to remove

 BLMIS references in marketing materials for products invested in BLMIS feeder fund

 Luxalpha SICAV; FundQuest complied with Access’ request. (¶¶ 264-65.)


     4.    BNP Bank Created Structured Products for Clients Referencing
 BLMIS Feeder Funds

        In addition to providing leverage to BLMIS feeder funds, BNP Bank sold BLMIS-

 related financial products to its customers touting its “extensive experience” with

 Madoff. (¶ 232.) In 2006, BNP Bank began providing leverage to clients who invested

 in BLMIS feeder fund Ascot Partners, L.P. (“Ascot”) in exchange for fees and interest

 payments. Through these leveraged transactions, BNP Cayman redeemed shares and

 ultimately received transfers of customer property from Ascot. (¶ 233.)


        BNP Bank also marketed and sold structured products to clients that referenced

 other large BLMIS feeder funds. For example, BNP Bank sold three-year term notes

 that paid note purchasers a return based on the performance of Fairfield Sentry Limited

 (“Fairfield Sentry”) – the largest BLMIS feeder fund. However, BNP Bank structured

 the notes so that it did not have to pay investors in the event Fairfield Sentry lost more

 than 30% of its value. (¶¶ 234-39.)


        Last, BNP Bank sold shares in BLMIS feeder funds directly to its clients earning

 fees from both the clients and the funds. (¶ 240.)


 F.     Red Flags

        The PAC also includes allegations that the Defendants were aware of various

 performance impossibilities at BLMIS learned while servicing Oreades and providing


                                            - 19 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 20 of 69


 leverage to clients. (¶¶ 267-68.) These include that BLMIS achieved returns

 inconsistent with a fund employing the SSC Strategy (¶¶ 269-84), some of BLMIS’

 trades were made at prices outside the daily price range for the security (¶¶ 285-88),

 there were not enough options in the entire market to implement the SSC Strategy for

 the amount that BLMIS purported to have under management (¶¶ 289-95), BLMIS was

 misreporting the number of accounts and amount under management (¶¶ 296-303),

 BLMIS consistently purchased shares below the daily average price and sold shares

 above the daily average price (¶¶ 304-10), BLMIS reported options trading volumes

 beyond the entire options volume reported on the Chicago Board Options Exchange for

 certain days (¶¶ 311-16), BLMIS was secretive about identities of counterparties to its

 purported over-the-counter options trades, and the volume of such options was

 implausible (¶¶ 317-21), BLMIS sometimes made profitable trades that were purely

 speculative and not consistent with the SSC Strategy (¶¶ 322-27), BLMIS settled options

 trades as much as three days after execution instead of the one-day period customary in

 the industry (¶¶ 331-35), and certain BLMIS customer statements showed multiple

 dividends paid from a Fidelity money market fund within a given month even though

 the fund paid dividends only once per month. (¶¶ 336-39.)


 G.    The Transfers

       The Trustee seeks to recover avoidable transfers from the Defendants as

 subsequent transferees under section 550(a)(2) of the Bankruptcy Code in the amount

 of approximately $156 million. (See ¶¶ 423-46.) The subsequent transfers came from

 two sources: (i) the BLMIS accounts held by four Tremont-managed funds: Prime Fund,




                                           - 20 -
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28               Main Document
                                              Pg 21 of 69


 Broad Market Fund, Insurance Portfolio Fund, and Portfolio Limited Fund (collectively,

 the “Tremont Funds”) and (ii) the BLMIS account held by Ascot. (See PAC, Ex. B.)


         1.      Initial Transfers to the Tremont Funds

         In a separate adversary proceeding styled Picard v. Tremont Group Holdings,

 Inc., Adv. Proc. No. 10-05310 (SMB), the Trustee sought to avoid and recover

 approximately $2,140,297,364 in initial transfers (“Tremont Initial Transfers”) from

 numerous parties including the Tremont Funds.6 (¶ 343.) On September 22, 2011, the

 Court approved a settlement under Federal Bankruptcy Rule 9019 that “ensure[d]

 judgments” against the defendants and “enable[d] the estate to immediately recover

 $1.025 billion . . . .” (Bench Memorandum and Order Granting Trustee’s Motion for

 Entry of Order Approving Agreement, dated Sept. 22, 2011 (“Tremont Settlement

 Order”), at 2 (ECF Adv. Proc. No. 10-05310 Doc. # 38).)


         2.      Transfers from Ascot

         The PAC sought to recover subsequent transfers totaling $57,190,550 from Ascot

 to the Defendants (“Ascot Subsequent Transfer Claims”), but these claims are now

 moot. The Trustee had commenced a separate adversary proceeding styled Picard v.

 Merkin, Adv. Proc. No. 09-01182 (SMB), seeking, inter alia, to avoid and recover $461

 million transferred from BLMIS to Ascot within six years of the Filing Date. By order,

 dated December 10, 2014 (ECF Adv. Proc. No. 09-01182 Doc. # 251), the Court

 dismissed the Trustee’s avoidance claims against Ascot other than the intentional



 6       According to the PAC (¶¶ 346, 351, 361, 371 and Ex. C), the Tremont Initial Transfers were made
 to Prime Fund ($945 million), Broad Market Fund ($252 million), Insurance Portfolio Fund ($90.65
 million) and Portfolio Limited Fund ($609 million).


                                                  - 21 -
08-01789-smb       Doc 18049        Filed 10/03/18 Entered 10/03/18 13:58:28                 Main Document
                                                Pg 22 of 69


 fraudulent transfer claims made within two years of the Filing Date pursuant to 11

 U.S.C. § 548(a)(1)(A). The surviving claims totaled $280 million. See Picard v. Merkin

 (In re BLMIS), 515 B.R. 117 (Bankr. S.D.N.Y. 2014).


         After the Court took the instant matter under advisement, the remaining parties

 to the Picard v. Merkin adversary proceeding entered into a settlement pursuant to

 which Ascot and Gabriel Capital Corporation agreed to pay the Trustee $280 million in

 satisfaction of all claims. (See Motion for Entry of Order Pursuant to Section 105(a) of

 the Bankruptcy Code and Rules 2002 and 9019 of the Federal Rules of Bankruptcy

 Procedure Approving Settlement Agreement Between the Trustee and Ascot Partners,

 L.P., Through Its Receiver, Ralph C. Dawson, Ascot Fund Limited, J. Ezra Merkin, and

 Gabriel Capital Corporation, dated June 13, 2018 (ECF Adv. Proc. No. 09-01182 Doc. #

 450).) The settlement was approved by order dated July 3, 2018 (see ECF Adv. Proc.

 No. 09-01182 Doc. # 454).


         In light of the settlement for the full amount of the Trustee’s remaining initial

 transfer claims against Ascot, the Court issued an Order to Show Cause, dated Aug. 29,

 2018 (ECF Doc. # 140) in this adversary proceeding requiring the Trustee to explain

 why his claims to recover subsequent transfers that were sent from Ascot to BNP

 Cayman should not be dismissed under the “single satisfaction” rule, 11 U.S.C. § 550(d).7

 Thereafter, the Trustee and BNP Cayman stipulated to the dismissal of the Ascot

 Subsequent Transfer Claims, (see Stipulated Order to Dismiss Claims to Recover the




 7        Section 550(d) of the Bankruptcy Code provides that “[t]he trustee is entitled to only a single
 satisfaction under subsection (a) of this section.”


                                                    - 22 -
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28              Main Document
                                              Pg 23 of 69


 Ascot Transfers from the Amended Complaint, signed Sept. 12, 2018 (ECF Doc. # 145)),

 and the Court need not address those claims any further.


 H.      The Defendants Motion

         The Defendants have moved to dismiss the PAC. (See Memorandum of Law in

 Support of the BNP Paribas Defendants’ Motion to Dismiss, dated Oct. 25, 2017 (“BNP

 Brief”) (ECF Doc. # 107).) They argue that the Trustee improperly filed the PAC without

 their consent or leave of court, (BNP Brief at 12-13), the safe harbor codified in 11 U.S.C.

 § 546(e) barred the claims, (id. at 14-16), the Defendants took the subsequent transfers

 for value, in good faith and without knowledge of the voidability of the initial transfer as

 set forth in 11 U.S.C. § 550(b)(1), (id. at 16-34), certain of the claims are time-barred

 under 11 U.S.C. § 550(f), (id. at 34-35), and the Court lacks personal jurisdiction over

 the Defendants. (Id. at 35-38.)8


         The Trustee filed his Memorandum of Law in Opposition to Defendants’ Motion

 to Dismiss the Amended Complaint on December 20, 2017 (“Trustee Brief”) (ECF Doc.

 # 110) disagreeing with each point made in the BNP Brief. The Defendants filed their

 Reply Memorandum of Law in Support of the BNP Paribas Defendants’ Motion to

 Dismiss on January 19, 2018 (“Defendants Reply”) (ECF Doc. # 116).




 8       The Defendants also argued that they were not properly served, (see BNP Brief at 38-40), but
 withdrew that contention in advance of the hearing. (See Transcript of March 9, 2018 Hearing (“Tr.”) at
 60:14-17 (ECF Doc. # 137).)


                                                 - 23 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 24 of 69


                                      DISCUSSION

 A.     Personal Jurisdiction

        As discussed later, the Court is treating the matter before it as a motion by the

 Trustee for leave to amend his existing complaint. Before addressing that motion, the

 Court will initially consider the Defendants’ contention that the Court lacks personal

 jurisdiction over them. Although teed up as a motion to dismiss a proposed complaint

 which has not technically been filed, the Defendants’ motion is directed at the

 allegations in the PAC, and the Court may consider the allegations in the proposed

 pleading in deciding whether the Court would lack personal jurisdiction over the

 Defendants should it grant leave to file the PAC. See, e.g., Meeker v. Ellis, No.

 4:08CV04219 (JLH), 2010 WL 749552, at * 2 (E.D. Ark. Mar. 2, 2010) (considering

 jurisdictional allegations in a proposed amended complaint in denying a motion to

 dismiss under Rule 12(b)(2)).


        To survive a motion to dismiss for lack of personal jurisdiction pursuant to Rule

 12(b)(2) of the Federal Rules of Civil Procedure, the Trustee “must make a prima facie

 showing that jurisdiction exists.” SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342 (2d Cir.

 2018) (quoting Penguin Grp. (USA) Inc. v. Am. Buddha), 609 F.3d 30, 34-35 (2d Cir.

 2010)). A trial court has considerable procedural leeway when addressing a pretrial

 dismissal motion under Rule 12(b)(2). It may “determine the motion on the basis of

 affidavits alone; or it may permit discovery in aid of the motion; or it may conduct an

 evidentiary hearing on the merits of the motion.” Dorchester Fin. Sec., Inc. v. Banco

 BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (quoting Marine Midland Bank, N.A. v. Miller,

 664 F.2d 899, 904 (2d Cir. 1981)). Where a court chooses not to conduct an evidentiary


                                            - 24 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 25 of 69


 hearing on personal jurisdiction, the plaintiff’s prima facie “showing may be made

 through the plaintiff’s ‘own affidavits and supporting materials, containing an averment

 of facts that, if credited, would suffice to establish jurisdiction over the defendant.’” S.

 New Eng. Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010) (quoting

 Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d. Cir. 2001)); accord In re

 Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731, 751 (S.D.N.Y. 2017) (prima facie showing

 to defeat pre-discovery challenge to jurisdiction may be made through plaintiff’s

 affidavits and other materials); Wego Chem. & Mineral Corp. v. Magnablend, Inc., 945

 F. Supp. 2d 377, 381 (E.D.N.Y. 2013) (plaintiff may defeat a pre-discovery challenge to

 jurisdiction “by way of the complaint’s allegations, affidavits, and other supporting

 evidence”). The pleadings and affidavits are to be construed “in the light most favorable

 to the plaintiffs, resolving all doubts in their favor.” Chloé v. Queen Bee of Beverly Hills,

 LLC, 616 F.3d 158, 163 (2d Cir. 2010) (quoting Porina v. Marward Shipping Co., 521

 F.3d 122, 126 (2d Cir. 2008)); accord Licci ex rel. Licci v. Lebanese Canadian Bank,

 SAL, 732 F.3d 161, 167 (2d Cir. 2013).


        In order to exercise personal jurisdiction over a defendant, “due process requires

 a plaintiff to allege (1) that a defendant has certain minimum contacts with the relevant

 forum, and (2) that the exercise of jurisdiction is reasonable in the circumstances.” SPV

 Osus, 882 F.3d at 343 (quoting O’Neill v. Asat Trust Reg. (In re Terrorist Attacks on

 Sept. 11, 2011), 714 F.3d 659, 673 (2d Cir. 2013)). In determining reasonableness, a

 court considers (1) the burden that the exercise of personal jurisdiction will place on the

 defendant, (2) the interests of the forum state in adjudicating the dispute, (3) the

 plaintiff’s interest in obtaining convenient and effective relief, (4) the interstate judicial


                                             - 25 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 26 of 69


 system’s interest in obtaining the most efficient resolution of controversies, and (5) the

 shared interest of the several States in furthering substantive social policies. Asahi

 Metal Indus. Co., Ltd. v. Superior Court of Cal., Solano Cty., 480 U.S. 102, 113 (1987);

 World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980). The minimum

 contacts and the reasonableness requirements are related, and “a court must weigh the

 relative strengths and weaknesses of each requirement – that is, depending upon the

 strength of the defendant’s contacts with the forum state, the reasonableness

 component of the constitutional test may have a greater or lesser effect on the outcome

 of the due process inquiry.” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560,

 568 (2d Cir.), cert. denied, 519 U.S. 1007 (1996); see also Burger King Corp. v.

 Rudzewicz, 471 U.S. 462, 477 (1985) (the “reasonableness” considerations sometimes

 serve to establish jurisdiction “upon a lesser showing of minimum contact than would

 otherwise be required”). Nevertheless, it would be a “rare” case where the defendant’s

 minimum contacts with the forum support the exercise of personal jurisdiction but it is

 unreasonable to force the defendant to defend the action in that forum. See Licci, 732

 F.3d at 170 (discussing personal jurisdiction under New York’s long-arm statute).


        Here, the Trustee asserts that the Court has general jurisdiction over BNP Bank,

 BNP Arbitrage, and BNP Securities Services (Trustee Brief at 33-34), has specific

 jurisdiction over all the Defendants (id. at 28-33), and the exercise of personal

 jurisdiction is reasonable. (Id. at 34-35.)


        1.     General Jurisdiction

        In Daimler AG v. Bauman, the Supreme Court described the “limited set of

 affiliations” that will subject a defendant to general jurisdiction in a forum:

                                               - 26 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 27 of 69


        For an individual, the paradigm forum for the exercise of general
        jurisdiction is the individual’s domicile; for a corporation, it is an
        equivalent place, one in which the corporation is fairly regarded as at
        home. With respect to a corporation, the place of incorporation and
        principal place of business are paradigm bases for general jurisdiction.
        Those affiliations have the virtue of being unique—that is, each ordinarily
        indicates only one place—as well as easily ascertainable. These bases
        afford plaintiffs recourse to at least one clear and certain forum in which a
        corporate defendant may be sued on any and all claims.

 571 U.S. 117, 137 (2014) (quotation marks, citations, and alternations omitted); accord

 id. at 138-39 (the inquiry is “whether [the] corporation’s affiliations with the State are so

 ‘continuous and systematic’ as to render [it] essentially at home in the forum State”)

 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

 Except in an “exceptional” case, a corporate defendant may only be subject to general

 jurisdiction in its place of incorporation or principal place of business. Brown v.

 Lockheed Martin Corp., 814 F.3d 619, 627 (2d Cir. 2016); accord Daimler, 571 U.S. at

 139 n. 19. It is not enough that a foreign corporation conducts a portion of its business

 through a branch office located in the forum State. SPV Osus, 882 F.3d at 343; Gucci

 Am., Inc. v. Bank of China, 768 F.3d 122, 135 (2d Cir. 2014).


        Although BNP Arbitrage and BNP Securities Services maintain offices in New

 York, (¶ 59), and BNP Bank has over 10,000 employees and more than 700 retail

 branches in the United States, (¶ 58), they were incorporated in France, (¶¶ 52, 53, 55),

 and presumably conduct business principally in France. The Trustee does not allege a

 principal place of business in the United States nor does he argue that this is an

 “exceptional” case in which the Court should exercise general jurisdiction over a foreign

 defendant. See Lockheed Martin, 814 F.3d at 628-30 (recognizing that Daimler had

 made stricter the general jurisdiction standard and ruling that Lockheed Martin was not


                                            - 27 -
08-01789-smb       Doc 18049         Filed 10/03/18 Entered 10/03/18 13:58:28                  Main Document
                                                 Pg 28 of 69


 subject to general jurisdiction in Connecticut despite having had a physical presence for

 over thirty years, employing between thirty and seventy workers, making $160 million

 in revenues, and paying Connecticut taxes). Therefore, the Court concludes that the

 Trustee has not made a prima facie showing that the Court can exercise general

 jurisdiction over these Defendants.9


         2.       Specific Jurisdiction

         “The inquiry whether a forum State may assert specific jurisdiction over a

 nonresident defendant focuses on the relationship among the defendant, the forum, and

 the litigation.” Walden v. Fiore, 571 U.S. 277, 283-84 (2014) (quotation marks and

 citations omitted).10 In Walden, the Supreme Court set forth two related principles for

 specific jurisdiction. “First, the relationship must arise out of contacts that the

 ‘defendant himself’ creates with the forum State.” Id. at 284 (quoting Burger King, 471

 U.S. at 475) (emphasis in original). “Second, our ‘minimum contacts’ analysis looks to




 9      As discussed in the succeeding text, the Trustee has provided evidence that New York is BNP
 Cayman’s principal place of business. This might support the conclusion that BNP Cayman is subject to
 the Court’s general jurisdiction, but the Trustee has not made this argument.

 10       Determining personal jurisdiction over a foreign defendant in a federal question case requires
 that the Court first look to the jurisdictional law of the forum state, Licci, 732 F.3d at 168; Best Van Lines,
 Inc. v. Walker, 490 F.3d 239, 242 (2d Cir. 2007), and the PAC alleges personal jurisdiction under New
 York’s Civil Practice Law & Rules (“CPLR”). (¶ 56.) However, in bankruptcy cases, a court must consider
 the defendant’s minimum contacts with the United States rather than the forum state. Owens-Illinois,
 Inc. v. Rapid Am. Corp. (In re Celotex Corp.), 124 F.3d 619, 630 (4th Cir. 1997) (“[W]hen an action is in
 federal court on ‘related to’ jurisdiction ... we need only ask whether [defendant] has minimum contacts
 with the United States such that subjecting it to personal jurisdiction does not offend the Due Process
 Clause of the Fifth Amendment to the United States Constitution. Given that [defendant] is a Delaware
 corporation with its principal place of business in New York, we have no doubt that this is the case.”
 (citations omitted)); Hosking v. TPG Capital Mgmt., L.P. (In re Hellas Telecomm. (Lux.) II SCA), 547
 B.R. 80, 96-97 (Bankr. S.D.N.Y. 2016) (collecting cases). In this regard, the parties have not addressed
 personal jurisdiction under the CPLR in their briefs, and instead, have focused on the principles of
 general and specific jurisdiction discussed in the text.




                                                     - 28 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 29 of 69


 the defendant’s contacts with the forum State itself, not the defendant’s contacts with

 persons who reside there.” Id. at 285; see also id. (“although physical presence in the

 forum is not a prerequisite to jurisdiction . . . physical entry into the State – either by the

 defendant in person or through an agent, goods, mail, or some other means – is

 certainly a relevant contact”). The defendant’s “suit-related conduct must create a

 substantial connection with the forum state,” id. at 284, and “general connections” will

 not suffice. Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco Cty., 137

 S. Ct. 1773, 1781 (2017).


        The Second Circuit has established a sliding scale to determine whether a

 defendant’s in-forum activities are sufficient for the exercise of specific jurisdiction:

        Where the defendant has had only limited contacts with the state it may be
        appropriate to say that he will be subject to suit in that state only if the
        plaintiff’s injury was proximately caused by those contacts. Where the
        defendant’s contacts with the jurisdiction that relate to the cause of action
        are more substantial, however, it is not unreasonable to say that the
        defendant is subject to personal jurisdiction even though the acts within
        the state are not the proximate cause of the plaintiff’s injury.

 SPV Osus, 882 F.3d at 344 (quoting Chew v. Dietrich, 143 F.3d 24, 29 (2d Cir. 1998)).


        Here, the Trustee’s claims are based on 11 U.S.C. § 550(a)(2), which allows him to

 recover avoidable transfers from subsequent transferees. Therefore, the jurisdictional

 analysis focuses on the Defendants’ U.S. contacts related to the receipt of the fifty-nine

 subsequent transfers at issue. Each transfer is a separate claim, cf. Metzeler v.

 Bouchard Transp. Co., Inc. (In re Metzeler), 66 B.R. 977, 984 (Bankr. S.D.N.Y. 1986)

 (“Courts have consistently treated preferential transactions as separate and distinct

 under Rule 15(c). . . . The same should be true of separate fraudulent transfers.”)

 (citations omitted)), and the Trustee “must establish the court’s jurisdiction with respect

                                             - 29 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                          Pg 30 of 69


 to each claim asserted.” Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 83

 (2d Cir. 2018) (quoting Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 24 (2d Cir.

 2004)); accord Daniel v. Tootsie Roll Indus., LLC, 17 Civ. 7541 (NRB), 2018 WL

 3650015, at *8 (S.D.N.Y. Aug. 1, 2018).


        Initially, the subsequent transfers fall into at least two groups. First, the PAC

 alleges that the leverage and structured products businesses generated by the Fund

 Derivatives Group accounted for virtually all of the subsequent transfers that are the

 subject of the Trustee’s claims. (¶ 65 (“The fraudulent transfers of customer property

 received by Defendants were derived from products and investments made possible in

 large part by the Fund Derivatives Group in New York”), ¶ 408 (“As discussed above, the

 transfers from the Tremont Funds arise out of levered transactions—credit facilities,

 swaps, and option agreements with the Tremont Funds—that were created, marketed,

 operated, and supervised by members of BNP Paribas’s Fund Derivatives Group in New

 York.”); see also The Trustee’s Proffered Allegations Pertaining to the

 Extraterritoriality Issue as to the BNP Paribas Defendants, dated June 26, 2015

 (“Trustee’s Proffer”), at ¶ 83 (ECF Doc. # 64).) Second, the PAC alleges that each of the

 Defendants were investors that maintained their own accounts with one or more of the

 Tremont Funds. (See ¶ 393.)


        The Trustee has made a prima facie showing of personal jurisdiction with respect

 to the subsequent transfers at issue. Employees from BNP Bank and BNP Arbitrage

 comprised the Fund Derivatives Group, (¶ 66), which operated out of New York, (¶¶ 4,

 8, 65, 408; Trustee’s Proffer ¶¶ 12, 66), and those subsequent transfers arose, for the

 most part, from the Fund Derivatives Group’s New York contacts. Although BNP

                                            - 30 -
08-01789-smb      Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28              Main Document
                                             Pg 31 of 69


 Securities Services and BNP Cayman were not part of the Fund Derivatives Group, they

 provided services to that group through their participation in the Securities Services

 Group. (¶¶ 69-71.) Moreover, the PAC alleges that BNP Securities Services maintained

 an office in New York, and while the PAC does not allege that BNP Cayman had a New

 York office, it does allege that the “Defendants and [BNP Securities Corp.] also shared

 the same offices, employees, contact information, and bank accounts relating to BNP

 Paribas’s Madoff business.” (¶ 63.) BNP Securities Corp. is a Delaware corporation and

 a broker-dealer registered with the SEC, and maintains an office located at 787 Seventh

 Avenue, New York, New York. (Trustee’s Proffer ¶ 10.) Furthermore, Bank Cayman

 represented in a subscription agreement signed in August 2005 with Fairfield Sentry,

 another BLMIS feeder fund, that its principal place of business was New York.

 (Declaration of Torello H. Calvani in Support of the Trustee’s Opposition to

 Defendants’ Motion to Dismiss Amended Complaint, dated Dec. 20, 2017 (“Calvani

 Declaration”), Ex. 1, Bates No. BNPSAD0000039 (ECF Doc. # 111).)11 Based on these

 allegations and additional information provided by the Trustee in opposition to this

 branch of the motion to dismiss, the Trustee has made a prima facie showing that the

 Defendants had sufficient minimum contacts with the United States, specifically New

 York, regarding the services rendered in connection with the Fund Derivatives Group,

 and any related transfers arose out of those contacts and were the proximate cause of

 the injuries the Trustee seeks to redress through the PAC.




 11      BNP Cayman also represented in a subscription agreement with Ascot that it was organized under
 Delaware law, (Calvani Declaration, Ex. 3 at Bates Nos. NYGSAA0020973, NYGSAA0020989), and that
 it was not a foreign corporation or partnership for tax purposes. (Id. at Bates No. NYGSAA0020974.)


                                                 - 31 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 32 of 69


        The Trustee has also made a prima facie showing that the Court has personal

 jurisdiction over any fraudulent transfer claims resulting from redemptions by the

 Defendants from their accounts with the Tremont Funds. The Tremont Funds were

 managed from offices in New York, (¶¶ 386-92, 397-99, 405-06), and in their capacity

 as investors, the Defendants sent subscription agreements to New York, wired funds in

 U.S. dollars to New York, sent redemption requests to New York and received

 redemption payments from a Bank of New York account in New York. (¶¶ 393-95, 407;

 Trustee’s Proffer ¶¶ 72-73, 80).) The redemption and any other payments the

 Defendants received as direct investors in the Tremont Funds arose from the

 aforementioned New York contacts and were the proximate cause of the injuries that the

 Trustee seeks to redress.


        The Defendants’ principal contrary authority, Hill v. HSBC Bank plc, 207 F.

 Supp. 3d 333 (S.D.N.Y. 2016), is distinguishable. In Hill, former BLMIS customers sued

 multiple HSBC entities that served as custodians and administrators for BLMIS feeder

 funds alleging that the HSBC entities aided and abetted the BLMIS Ponzi scheme by

 facilitating investments into BLMIS feeder funds while ignoring red flags and suspicious

 conduct indicating fraud at BLMIS. Id. at 336-37. Most of the HSBC entities were

 foreign, and the plaintiffs alleged that these foreign defendants were subject to specific

 jurisdiction through their contacts with New York, including the transmission of

 instructions to BLMIS in New York, the receipt of BLMIS accounts statements and trade

 confirmations sent from New York, contracting with BLMIS to act as sub-administrator

 or sub-custodian, the facilitation of the transfer of funds from feeder funds to BLMIS in




                                            - 32 -
08-01789-smb     Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28            Main Document
                                             Pg 33 of 69


 New York and the transmission of false information to customers around the world. Id.

 at 337-38.


        The foreign defendants asserted that the District Court lacked personal

 jurisdiction over them under New York’s long-arm statute, and the District Court

 agreed. It observed that “[n]one of the business activities allegedly conducted by the

 Foreign Defendants occurred in New York.” Id. at 339. The plaintiffs did not allege that

 the contracts between the foreign defendants and Madoff were executed in New York.

 Instead, the complaint alleged that they “communicated with and transmitted

 information and funds to and from BLMIS in New York,” activities which were

 “incidental” to fulfilling a foreign contract. Id. at 339-40. Furthermore, although the

 complaint alleged that HSBC Bank plc created and structured financial products and

 hired KPMG to conduct due diligence on BLMIS, these activities, even if directed at New

 York residents, were insufficient to establish a transaction of business under

 N.Y.C.P.L.R. § 302(a)(1) unless supplemented by business transactions occurring in

 New York. Id. at 340.


        In contrast, the PAC alleges that the Fund Derivatives Group operated from New

 York, and the subsequent transfers were largely the result of those New York activities.

 (¶ 65.)12 In addition, BNP Securities Services maintained an office in New York, BNP

 Cayman operated out of the New York office with the same employees as BNP Securities

 Corp., and BNP Cayman represented that New York was its principal place of business.



 12     For the same reasons, the Defendants’ reliance on To v. HSBC Holdings, PLC, No. 15CV3590-
 LTS-SN, 2017 WL 816136 (S.D.N.Y.), aff’d, 700 F. App’x 66 (2d Cir. 2017) – a case addressing
 substantially similar claims against foreign HSBC defendants – is also distinguishable.


                                                - 33 -
08-01789-smb      Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                            Pg 34 of 69


 Both entities provided securities services to the Fund Derivatives Group, and although

 the PAC does not identify those services in granular detail, the PAC fairly implies that

 they were rendered in connection with the business of the Fund Derivatives Group, and

 the subsequent transfers they received in connection with those services arose from

 their New York contacts. Furthermore, Hill has no bearing on the issue of personal

 jurisdiction arising from the Defendants’ redemptions as investors in the Tremont

 Funds which arose from their New York contacts with the Tremont Funds.


          3.     Reasonableness

          To avoid jurisdiction on the basis that it would fail to comport with traditional

 notions of fair play and substantial justice, the defendant must present a “compelling

 case that the presence of some other considerations would render jurisdiction

 unreasonable.” Burger King, 471 U.S. at 477; accord Metro Life Ins., 84 F.3d at 575

 (“dismissals resulting from the application of the reasonableness test should be few and

 far between”). The Defendants do not suggest that the exercise of personal jurisdiction

 would be unreasonable, and they are represented by capable New York counsel in this

 Court.


          Accordingly, the Defendants’ motion to dismiss for lack of personal jurisdiction is

 denied.


 B.       Failure to Seek Leave to Amend

          The Defendants argue that the PAC was improperly filed without leave of Court

 or consent as required under Rule 15(a)(2) of the Federal Rules of Civil Procedure, made

 applicable to this adversary proceeding by Rule 7015 of the Federal Rules of Bankruptcy


                                              - 34 -
08-01789-smb      Doc 18049        Filed 10/03/18 Entered 10/03/18 13:58:28                 Main Document
                                               Pg 35 of 69


 Procedure. (Defendants Brief at 12-13.) The Trustee responds that the Court explicitly

 granted him leave in SIPC v. BLMIS (In re BLMIS), No. 08-01789 (SMB), 2016 WL

 6900689 (Bankr. S.D.N.Y. Nov. 22, 2016) (“Bankr. Ct. ET Decision”), consolidated

 appeal docketed, No. 17-2992 (2d Cir. Sept. 27, 2017). (Trustee Brief at 36-37.)


        Some additional background is necessary to understand the Trustee’s contention

 and the disposition of this issue. The District Court previously withdrew the reference

 pursuant to 28 U.S.C. § 157(d)13 on several occasions to consider common issues arising

 out of the over 1,000 avoidance actions commenced by the Trustee. Two decisions

 issued by District Judge Rakoff are relevant to the question presented. In SIPC v.

 BLMIS (In re BLMIS), 513 B.R. 222 (S.D.N.Y. 2014) (“Dist. Ct. ET Decision”), the

 District Court ruled that 11 U.S.C. § 550(a)(2) does not apply extraterritorially, and bars

 the Trustee’s claims “to the extent that they seek to recover purely foreign transfers.” Id.

 at 232; see also id. at 232 n. 4. In SIPC v. BLMIS (In re BLMIS), 516 B.R. 18 (S.D.N.Y.

 2014) (“Good Faith Decision”), the District Court, addressing the question of the

 transferee’s “good faith” under 11 U.S.C. §§ 548(c) and 550(b), ruled that good faith

 should be determined under a subjective standard, id. at 21-23, and placed the burden

 of pleading a lack of good faith on the Trustee. Id. at 23-24. Lack of good faith, in the

 context of these cases, refers to knowledge of Madoff’s Ponzi scheme, i.e., knowledge




 13     Section 157(d) of Title 28 states

        The district court may withdraw, in whole or in part, any case or proceeding referred
        under this section, on its own motion or on timely motion of any party, for cause shown.
        The district court shall, on timely motion of a party, so withdraw a proceeding if the court
        determines that resolution of the proceeding requires consideration of both title 11 and
        other laws of the United States regulating organizations or activities affecting interstate
        commerce.


                                                   - 35 -
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28               Main Document
                                              Pg 36 of 69


 that BLMIS was not actually trading securities. See SIPC v. BLMIS (In re BLMIS), No.

 12 MC 115 (JSR), 2013 WL 1609154, at *4 (S.D.N.Y. Apr. 15, 2013). Both District Court

 decisions, however, stopped short of dismissing the Trustee’s claims and returned the

 actions to the Bankruptcy Court for further proceedings consistent with the decisions.

 Good Faith Decision, 516 B.R. at 24; Dist. Ct. ET Decision, 513 B.R. at 232.


         Upon return to this Court, and because of the adverse District Court rulings, the

 Trustee filed a Motion for Leave to Replead Pursuant to Fed. R. Civ. P. 15(a) and Court

 Order Authorizing Limited Discovery Pursuant to Fed. R. Civ. P. 26(d)(1)14 on August

 28, 2014 (ECF Adv. Proc. No. 08-01789 Doc. # 7827) to amend his allegations in various

 avoidance actions, including this adversary proceeding, to show that (i) the subsequent

 transfers were domestic and not purely foreign (the “Extraterritoriality Issue”), and (ii)

 the defendants received the transfers under circumstances sufficient to establish

 subjective bad faith (the “Good Faith Issue”). After a conference with the parties on

 September 17, 2014, the Court entered an Order Concerning Further Proceedings on

 Extraterritoriality Motion and Trustee’s Omnibus Motion for Leave to Replead and

 For Limited Discovery on December 10, 2014 (“Scheduling Order”) (ECF Adv. Proc. No.

 08-01789 Doc. # 8800) under which the Court would first resolve the Extraterritoriality

 Issue before addressing the Good Faith Issue. (See id., ¶ 14 (“Further proceedings on

 the Trustee’s Motion insofar as it seeks . . . leave to amend the complaints . . . to add




 14      The branch of the Trustee’s motion seeking limited, expedited discovery under Rule 26(d)(1) was
 denied. See SIPC v. BLMIS (In re BLMIS), No. 08-01789 (SMB), 2018 WL 2734825 (Bankr. S.D.N.Y.
 June 5, 2018).


                                                  - 36 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 37 of 69


 allegations relevant to the good faith issue . . . shall be scheduled by the Court following

 the decision on the Extraterritoriality Motion.”).)


        This Court resolved the Extraterritoriality Issue in Bankr. Ct. ET Decision. As

 relevant to this adversary proceeding, the Court granted the Trustee’s motion to amend

 his complaint based on proffered allegations that certain Tremont-managed feeder

 funds operated out of New York, used U.S. bank accounts to send redemptions, and the

 redeemers (i.e. the subsequent transferee defendants) received the transfers into U.S.

 bank accounts. Bankr. Ct. ET Decision, 2016 WL 6900689, at *29-30. The Trustee now

 relies on the Court’s ruling in the Bankr. Ct. ET Decision to argue that he was also

 granted leave to amend his allegations as to the Defendants’ lack of good faith.

 However, the portion of the Trustee’s motion seeking to amend based on the Good Faith

 Issue was expressly deferred pursuant to the Scheduling Order. The parties did not

 address and the Court did not decide the issue in connection with the Bankr. Ct. ET

 Decision. Consequently, the Defendants are correct that the Trustee filed his PAC

 without leave of Court or consent in violation of Federal Civil Rule 15(a)(2).


        Although the PAC is a nullity because it was filed without leave, Shanghai Weiyi

 Int’l Trade Co. Ltd. v. FOCUS 2000 Corp., No. 15-CV-3533 (CM) (BCM), 2016 WL

 5817009, at *3 (S.D.N.Y. Oct. 4, 2016)(report and recommendation); Higgins v.

 Monsanto Co., 862 F. Supp. 751, 754 (N.D.N.Y. 1994), the Court will treat the pending

 motion, though made by the Defendants, as one for leave to file the PAC. As discussed

 immediately below, the same standard governs a motion for leave to amend and a

 motion to dismiss for failure to state a claim. Furthermore, no party will be prejudiced



                                            - 37 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 38 of 69


 because they have extensively briefed and argued the common legal principle that

 governs both motions.


 C.     Leave to Amend

        1.     Standards Governing the Motion

        Rule 15(a) of the Federal Rules of Civil Procedure governs motions for leave to

 amend pleadings. Generally, leave should be freely granted, but the court may deny the

 motion in instances of undue delay, bad faith, dilatory motive, undue prejudice to the

 opposing party or futility. Foman v. Davis, 371 U.S. 178, 182 (1962). The Defendants do

 not charge the Trustee with bad faith or an improper motive, assert that they were

 unduly prejudiced or that the Trustee unduly delayed. Instead, they argue that the PAC

 is futile. (See BNP Brief at 13-40.) “An amendment to a pleading is futile if the

 proposed claim could not withstand a motion to dismiss pursuant to Fed. R. Civ. P.

 12(b)(6).” Lucente v. Int’l Bus. Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002).


        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); accord Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; accord

 Twombly, 550 U.S. at 556. Determining whether a complaint states a plausible claim is

 a “context-specific task that requires the reviewing court to draw on its judicial

 experience and common sense.” Iqbal, 556 U.S. at 679. The court should assume the



                                             - 38 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 39 of 69


 veracity of all “well-pleaded factual allegations,” and determine whether, together, they

 plausibly give rise to an entitlement of relief. Id.


        In deciding the motion, “courts must consider the complaint in its entirety, as

 well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to

 dismiss, in particular, documents incorporated into the complaint by reference, and

 matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &

 Rights, Ltd., 551 U.S. 308, 322 (2007). Moreover, a court may consider prior iterations

 of pleadings containing statements inconsistent with the latest version. See Negrete v.

 Citibank, N.A., 237 F. Supp. 3d 112, 129 (S.D.N.Y. 2017) (“A party cannot advance one

 version of the facts in its pleadings, conclude that its interests would be better served by

 a different version, and amend its pleadings to incorporate that version.”) (quoting

 United States v. McKeon, 738 F.2d 26, 31 (2d Cir. 1984)) (alterations omitted), appeal

 docketed, 17-2783 (2d Cir. Sept. 7, 2017).


        The PAC incorporates by reference the Complaint in Picard v. Tremont Group

 Holdings, Inc., dated Dec. 7, 2010 (“Tremont Complaint”) (ECF Adv. Proc. No. 10-

 05310 Doc. # 1), in which the Trustee sought to avoid the Tremont Initial Transfers, and

 the proffered Second Amended Complaint in Picard v. HSBC Bank PLC, dated June 26,

 2015 (ECF Adv. Proc. No. 09-01364 Doc. # 399). (See ¶ 343.) The Defendants relied on

 the Trustee’s Complaint, dated December 2, 2010 in Picard v. Oreades SICAV, Adv.

 Proc. No. 10-05120 (SMB) (the “Oreades Complaint”) (ECF Adv. Proc. No. 10-05120

 Doc. # 1) and the Trustee’s Proffer in support of their dismissal motion, and the Trustee

 agreed that the Court may consider both pleadings. (See Tr. at 32:13-33:23.)



                                              - 39 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                          Pg 40 of 69


        2.     Claims to Recover Subsequent Transfers

        Section 550(a)(2) of the Bankruptcy Code allows the Trustee to recover an

 avoidable transfer from “any immediate or mediate transferee of” the initial transferee.

 To plead a subsequent transfer claim, the Trustee must plead that the initial transfer is

 avoidable, and the defendant is a subsequent transferee of that initial transferee, that is,

 “that the funds at issue originated with the debtor.” Picard v. Legacy Capital Ltd. (In re

 BLMIS), 548 B.R. 13, 36 (Bankr. S.D.N.Y. 2016); accord Silverman v. K.E.R.U. Realty

 Corp. (In re Allou Distribs., Inc.), 379 B.R. 5, 30 (Bankr. E.D.N.Y. 2007). The plaintiff

 must allege the “necessary vital statistics—the who, when, and how much–” of the

 purported transfers to establish an entity as a subsequent transferee of the funds. Allou

 Distribs., 379 B.R. at 32; accord Gowan v. Amaranth LLC (In re Dreier LLP), 452 B.R.

 451, 464 (Bankr. S.D.N.Y. 2011). However, the plaintiff’s burden at the pleading stage

 “does not require dollar-for-dollar accounting” of the exact funds at issue. IBT Int’l, Inc.

 v. Northern (In re Int’l Admin. Servs., Inc.), 408 F.3d 689, 708 (11th Cir. 2005)

 (citations omitted); accord Legacy Capital, 548 B.R. at 36. Federal Civil Rule 9(b)

 governs the portion of a claim to avoid an initial intentional fraudulent transfer, Sharp

 Int’l Corp. v. State St. Bank & Trust Co., (In re Sharp Int’l Corp.), 403 F.3d 43, 56 (2d

 Cir. 2005), and Rule 8(a) governs the portion of a claim to recover the subsequent

 transfer. Legacy Capital, 548 B.R. at 36 (citing cases).


        The fraudulent transfer provisions provide an affirmative defense to a good faith

 purchaser for value. Thus, an initial transferee may defend against or limit his liability

 to the extent he “takes for value and in good faith.” See 11 U.S.C. § 548(c). In a slight

 variation, Bankruptcy Code § 550(b)(1) limits the Trustee’s recovery from a subsequent


                                            - 40 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                           Pg 41 of 69


 transferee to the extent the subsequent transferee “[took] for value, . . . in good faith,

 and without knowledge of the voidability” of the initial transfer. Once a subsequent

 transferee meets the three elements of § 550(b)(1), a later subsequent transferee that

 acted in good faith (and regardless of value or knowledge of avoidability) is fully

 protected. See 11 U.S.C. § 550(b)(2); Coleman v. Home Sav. Assoc. (In re Coleman), 21

 B.R. 832, 836 (Bankr. S.D. Tex. 1982); accord 5 RICHARD LEVIN & HENRY J. SOMMER,

 COLLIER ON BANKRUPTCY ¶ 550.03[1] and [4] (16th ed. 2018).


        Ordinarily, the transferee must raise the affirmative defense under both sections

 548(c) and 550(b). See Good Faith Decision, 516 B.R. at 24. In addition, an objective,

 reasonable person test usually applies to determine a transferee’s good faith. See

 Marshall v. Picard (In re BLMIS), 740 F.3d 81, 90 n. 11 (2d Cir. 2014) (“The presence of

 ‘good faith’ depends upon, inter alia, ‘whether the transferee had information that put it

 on inquiry notice that the transferor was insolvent or that the transfer might be made

 with a fraudulent purpose.’”) (quoting Christian Bros. High School Endowment v.

 Bayou No Leverage Fund, LLC (In re Bayou Grp., LLC), 439 B.R. 284, 310 (S.D.N.Y.

 2010)). As discussed earlier, however, the District Court has placed the burden of

 pleading a lack of good faith on the Trustee. Good Faith Decision, 516 B.R. at 24 n. 4;

 see also BLMIS, 2018 WL 2734825, at *3 (discussing District Court BLMIS rulings). In

 addition, the District Court has ruled that a subjective test governs the good faith

 inquiry under sections 548(c) and 550(b), Good Faith Decision, 516 B.R. at 23; see also

 Picard v. Avellino, 469 B.R. 408, 412 (S.D.N.Y. 2012) (Lack of objective good faith is not

 enough “because the securities laws do not ordinarily impose any duty on investors to

 investigate their brokers, [and] those laws foreclose any interpretation of ‘good faith’


                                             - 41 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 42 of 69


 that creates liability for a negligent failure to so inquire.”), and in Legacy Capital, this

 Court concluded that, given the District Court’s treatment of the defenses set forth in

 sections 548(c) and 550(b)(1) of the Bankruptcy Code, the Trustee must also plead that

 the subsequent transferee lacked knowledge of the voidability of the initial transfer.

 Legacy Capital, 548 B.R. at 36.


        In summary, the Trustee must plead that (1) the initial transfer is avoidable, and

 either (2) the subsequent transferee lacked good faith or (3) received the subsequent

 transfer with knowledge that the initial transfer was avoidable. But even if the

 subsequent transferee received the transfer in good faith and without knowledge of the

 avoidability of the initial transfer (and assuming a prior transferee did not take for

 value), the subsequent transferee must still take for value to prevail on its defense. The

 District Court has not placed the burden of pleading lack of value on the Trustee, and

 the transferee is in the better position to identify the value he gave for the subsequent

 transfer. See Legacy Capital, 548 B.R. at 37. Accordingly, the value component

 remains the transferee’s burden to plead and prove.


               a.     Avoidability

        The PAC did not allege specific facts in support of the avoidability of the Tremont

 Initial Transfers, but instead, incorporated the Tremont Complaint. The Defendants

 did not challenge the legal sufficiency of the Tremont Complaint in their initial moving

 papers. Rather, they asserted that their subsequent transfers were also protected by the




                                             - 42 -
08-01789-smb       Doc 18049         Filed 10/03/18 Entered 10/03/18 13:58:28                      Main Document
                                                 Pg 43 of 69


 safe harbor, 11 U.S.C. § 546(e). 15 (See BNP Brief at 15 (“The only way the Trustee can

 escape the application of Section 546(e) here is by pleading with particularity and

 plausibility that the [Defendants] actually knew of the Madoff Ponzi scheme.”)

 (emphasis in original).)


        Their invocation of the safe harbor is only partially correct. By its terms, the safe

 harbor is a defense to the avoidance of the initial transfer. See 11 U.S.C. § 546(e)

 (“Notwithstanding [enumerated avoidance powers], the trustee may not avoid a

 transfer . . . .) (emphasis added). Hence, a subsequent transferee is protected indirectly

 to the extent that the initial transfer is not avoidable because of the safe harbor. See

 SIPC v. BLMIS (In re BLMIS), 2013 WL 1609154, at *7 (a subsequent transferee may

 raise the § 546(e) defense even where the initial transferee fails to raise the defense or

 settles with the trustee). The Trustee does not, however, “avoid” the subsequent

 transfer; he recovers the value of the avoided initial transfer from the subsequent

 transferee under 11 U.S.C. § 550(a), and the safe harbor does not refer to the recovery

 claims under section 550. Moreover, even if the subsequent transferee was unaware of

 Madoff’s Ponzi scheme, it must still prove that it gave value in order to prevail on its

 defense.




 15     Section 546(e) of the Bankruptcy Code provides in pertinent part:

        Notwithstanding sections 544, 545, 547, 548(a)(1)(B), and 548(b) of this title, the trustee
        may not avoid a transfer that is a . . . settlement payment, as defined in section 101 or 741
        of this title, made by . . . a . . . stockbroker . . . , or that is a transfer made by . . . a . . .
        stockbroker . . . in connection with a securities contract, as defined in section 741(7) . . . ,
        that is made before the commencement of the case, except under section 548(a)(1)(A) of
        this title.


                                                      - 43 -
08-01789-smb     Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                            Pg 44 of 69


        The Defendants did not challenge the legal sufficiency of the Tremont Complaint

 until their reply, and then only in a half-hearted and conclusory manner. (BNP Reply 4

 (“Here, the Trustee incorporates by reference in the Amended Complaint the allegations

 against the Tremont funds as initial transferees, which plainly fall short of alleging the

 ‘actual knowledge’ necessary for the safe harbor not to apply).) This belated argument

 suffers from two problems. First, a court will not ordinarily consider arguments raised

 for the first time in the reply brief. McBride v. BIC Consumer Prods. Mfg. Co., Inc., 583

 F.3d 92, 96 (2d Cir. 2009). Second, the Defendants failed to explain why the Tremont

 Complaint was legally insufficient. The Tremont Complaint spans 135 pages and

 consists of 467 separately numbered paragraphs. The Defendants did not identify any

 defects beyond their conclusory statement, and the Court declines their implicit

 invitation to hunt for them.


        Accordingly, the Trustee has adequately pled the avoidability of the Tremont

 Initial Transfers.


               b.     Knowledge and Good Faith

        As stated, the Trustee must also plead that the Defendants took the subsequent

 transfers in good faith and without knowledge of the avoidability of the initial transfer.

 The two concepts represent separate elements under section 550(b), but they are

 related. To satisfy his burden of pleading a lack of good faith, the Trustee must allege

 that each Defendant willfully blinded itself to facts suggesting a high probability of fraud

 at BLMIS. Good Faith Decision, 516 B.R. at 22-23; Picard v. Merkin (In re BLMIS), 563

 B.R. 737, 752 (Bankr. S.D.N.Y. 2017). Willful blindness consists of two elements: “(1)

 the defendant must subjectively believe that there is a high probability that a fact exists

                                            - 44 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 45 of 69


 and (2) the defendant must take deliberate actions to avoid learning of that fact.”

 Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011). If a person who is

 not under an independent duty to investigate “nonetheless, intentionally chooses to

 blind himself to the ‘red flags’ that suggest a high probability of fraud, his ‘willful

 blindness’ to the truth is tantamount to a lack of good faith.” Picard v. Katz, 462 B.R.

 447, 455 (S.D.N.Y. 2011), abrogated on other grounds by SIPC v. BLMIS, (In re

 BLMIS), 513 B.R. 437 (S.D.N.Y. 2014). “Thus, willful blindness connotes strong

 suspicion but some level of doubt or uncertainty of the existence of a fact and the

 deliberate failure to acquire actual knowledge of its existence.” Merkin, 515 B.R. at 140

 (emphasis in original).


        To plead that a Defendant knew that it was receiving the proceeds of an avoidable

 transfer, the Trustee must plausibly allege that the Defendant “possess[ed] knowledge of

 facts that suggest a transfer may be fraudulent.” Banner v. Kassow, 104 F.3d 352, 1996

 WL 680760, at *3 (2d Cir. Nov. 22, 1996) (summary order) (quoting Brown v. Third

 Nat’l Bank (In re Sherman), 67 F.3d 1348, 1355 (8th Cir. 1995)). Section 550(b)(1) does

 not impose a duty to investigate or monitor the chain of transfers that preceded the

 subsequent transfer, but “[s]ome facts strongly suggest the presence of others; a

 recipient that closes its eyes to the remaining facts may not deny knowledge.” Bonded

 Fin. Servs., Inc. v. European Am. Bank, 838 F.2d 890, 898 (7th Cir. 1988)

 (Easterbrook, J.). This standard “essentially defines willful blindness which, the District

 Court has held, is synonymous with lack of good faith.” Legacy Capital, 548 B.R. at 38;

 see also id. at 38-39 (noting that some courts and commentators have suggested that the

 good faith and knowledge elements of 11 U.S.C. § 550(b)(1) are one and the same).


                                             - 45 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 46 of 69


        Here, too, the parties have not identified a distinction between the two elements

 of § 550(b)(1). Therefore, the Court will examine whether the Trustee adequately

 alleged that the Defendants willfully blinded themselves to Madoff’s Ponzi scheme, i.e.,

 that BLMIS was not actually trading securities.


                      i.     First Element: High Probability of Fraud

        The Trustee contends that the Defendants were aware of the high probability that

 BLMIS was not actually trading securities based on so-called red flags, the closing of the

 Oreades fund because of concerns about Madoff, and information they learned and

 warnings they received from others. The Court addresses these “triggers” below, but in

 the end, they do not imply and the Trustee fails to plausibly plead that the Defendants

 subjectively believed there was a high probability that BLMIS was a Ponzi scheme.


 Red Flags

        The Trustee alleges that the Defendants became aware of the numerous red flags

 summarized earlier. (See generally ¶¶ 267-339.) The Court has previously rejected the

 Trustee’s attempt to plead, in hindsight, a defendant’s subjective knowledge by showing

 trading impossibilities in BLMIS account statements. See Legacy Capital, 548 B.R. at

 33-34 (“Hindsight is infallible, but connecting the dots in real time may require

 clairvoyance. In many cases, it requires a regular comparison of information in BLMIS

 generated trade confirmations and monthly account reports with market information.

 Even if the comparison is made, many red flags are no more than pale pink especially

 when they crop up infrequently over a long period.”). The Court also observed that the

 “red flag” theory of scienter has been rejected in Madoff-related securities fraud

 litigation by numerous courts in the Second Circuit. Id. (listing cases). Instead, the

                                           - 46 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 47 of 69


 existence of the red flags supports the more compelling inference that Madoff fooled the

 Defendants as he did individual investors, financial institutions and the regulators. In

 re Beacon Assocs. Litig., 745 F. Supp. 2d 386, 402 (S.D.N.Y. 2010) (“The SEC and

 FINRA failed to catch Madoff's fraud.”); SEC v. Cohmad Sec. Corp., No. 09 Civ.

 5680(LLS), 2010 WL 363844, at *2 (S.D.N.Y. Feb. 2, 2010) (“[T]he complaint supports

 the reasonable inference that Madoff fooled the defendants as he did individual

 investors, financial institutions, and regulators.”). The Trustee pleads the same red flags

 in the PAC, (see, e.g., ¶ 284 (returns of BLMIS feeder funds were too consistent), ¶ 286

 (Defendants received trade confirmations for BLMIS feeder funds with prices above the

 daily high or below the daily low), ¶ 305 (BLMIS timed trades too consistently), ¶ 314

 (BLMIS option volumes were too high), ¶ 322 (BLMIS made trades that were

 inconsistent with the SSC Strategy)), and for the same reasons, the Trustee’s “red flag”

 allegations do not support an inference that the Defendants subjectively believed there

 was a high probability that BLMIS was not actually trading securities.


 Servicing and Shutting Down Oreades

        The Trustee alleges that the way certain Defendants serviced and ultimately

 closed Oreades supports an inference that they knew that there was a high probability of

 fraud at BLMIS. Some of the Defendants’ practices with respect to Oreades were

 undoubtedly questionable. They include representing that BNP Securities Services was

 Oreades’ custodian and receiving fees while delegating those duties to BLMIS, (¶¶ 97-

 100), allowing BLMIS to act as Oreades’ custodian and investment adviser in violation

 of BNP Bank’s “strict separation” rule, (¶ 106), and Luxembourg law, and failing to

 disclose that BLMIS served as Oreades’ investment advisor. (¶¶ 108-111.) Although


                                           - 47 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 48 of 69


 these allegations raise questions about the propriety of certain of Defendants’ actions in

 servicing Oreades, and imply that they were willing to overlook legal and regulatory

 violations to make more money, they do not support the inference that those

 Defendants believed there was a high probability that BLMIS was not actually trading

 securities on behalf of Oreades and its investors.


        The Trustee’s allegations relating to Oreades center on the aforementioned email

 authored by Trouvain, a senior officer at BNP Securities Services, who expressed

 concern about the antiquated methods of communication used by BLMIS for sending

 trade documentation. Truncating that email, the PAC attempts to imply that Trouvain

 thought BLMIS was not actually making the trades it was reporting:

        It would be appropriate to put this type of order transmission in place
        between us and B. Madoff because in current practice, we have no
        opportunity to consider the true validity of the orders. . . . This is a point
        that our risk and ethics departments found during their internal audit
        and I have to contribute a source of improvement.

 (¶ 114 (emphasis in original).) The Trustee argues that the emphasized portion of the

 email shows that Trouvain questioned whether BLMIS was actually engaged in trading

 securities. (Trustee Brief at 9.)


        The omitted portion of the email indicated by the ellipsis appeared in the

 Trustee’s 2010 Oreades Complaint and is supplied in italics below. It clearly shows that

 Trouvain did not question whether BLMIS was actually trading securities — he was

 satisfied that it was — and instead, pointed out that the lack of real-time trading

 information made it difficult for auditors to determine how to allocate the BLMIS trades

 among BLMIS’ clients, which included Oreades:



                                            - 48 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 49 of 69


       It would be appropriate to put this type of order transmission in place
       between us and B. Madoff because in current practice, we have no
       opportunity to consider the true validity of the orders. As Broker/Dealer,
       B. Madoff was audited and it seems that everything is correctly posted
       but since there is no B. Madoff management company, it is surely very
       difficult for the auditors to verify that all the deals carried out on behalf
       of the clients of B. Madoff are correctly indexed to these same clients.
       This is a point that our risk and ethics departments found during their
       internal audit and I have to contribute a source of improvement.

 (Oreades Complaint ¶ 56 (emphasis added and omitted from a separate portion).)


       The Trustee also asks the Court to infer that BNP Bank and BNP Securities

 Services subjectively believed that BLMIS was not trading securities based on the

 circumstances surrounding the closing of Oreades. According to the Trustee’s counsel,

 “[y]ou don’t [shut down a successful feeder fund] because you have concerns that . . . the

 bookkeeping isn’t being adequately done.” (Tr. at 39:1-3.) However, Trouvain’s July

 2003 email confirmed that Madoff “was audited and it seems that everything was

 correctly posted.” In addition, BLMIS and its auditors confirmed to Trouvain one

 month later that all securities positions had been segregated. (¶ 59.)


       The Defendants closed the Oreades fund nine months later in May 2004, and the

 PAC does not allege any information that came to the Defendants’ attention during that

 period that turned them from believers to non-believers. The more plausible inference

 is that the Defendants shut down the Oreades fund because of the risks associated with

 using the unregistered BLMIS as a sub-custodian and investment advisor in violation of

 Luxembourg law, (¶¶ 116, 118, 122, 123), questions regarding the location of the U.S.

 Treasury securities held by BLMIS, (¶ 117), and Madoff’s refusal to allow BNP Bank to

 confirm the trades in real time or disclose his role to the CSSF because BLMIS was not



                                           - 49 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 50 of 69


 registered as an investment adviser in the United States and wanted to avoid regulatory

 scrutiny. (¶¶ 119, 121.)


 Concerns of Third Parties Regarding BLMIS

        The PAC alleges or implies that various third parties expressed concern to one or

 more of the Defendants about BLMIS or refused to do business with BLMIS or any fund

 that invested with BLMIS.


        First, rival bank SocGen (like BNP Bank) considered purchasing ZCM but was

 unwilling to take on the credit facility to BLMIS feeder fund Santa Barbara because

 BLMIS’ returns were impossibly consistent, BLMIS failed to charge customary

 investment management fees and BLMIS acted as its own custodian. (¶¶ 153-61.) The

 Trustee alleges that a former ZCM employee told BNP Bank executives about SocGen’s

 concerns, (¶ 162), but these concerns involved three of the red flags that were generally

 known. In addition, a Tremont employee confirmed SocGen’s reluctance to do Madoff-

 related financing to a member of BNP Bank’s Fund Derivatives Group, (¶ 162), but the

 PAC does not indicate what he said or the reason for its reluctance.


        Second, Mr. Fauchier, who was involved in a joint venture with a BNP Bank

 affiliate, became suspicious about Madoff because BLMIS did not charge investment

 management fees and underreported the number of managed accounts in its FOCUS

 Reports. Fauchier refused to invest with BLMIS or BLMIS feeder funds and questioned

 whether the SEC would allow BLMIS to continue as a business. (¶¶ 131-35.) The PAC

 then alleges “[u]pon information and belief, as a member of BNP Paribas’s Asset

 Management Group, Fauchier Partners shared its knowledge that Madoff was


                                           - 50 -
08-01789-smb       Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28                Main Document
                                               Pg 51 of 69


 illegitimate, as well as its prohibitions against investing with Madoff, with other senior

 officials at BNP Paribas.” (¶ 136.) The PAC does not allege the basis for the Trustee’s

 belief.16


         Third, the PAC alleges that BNP Bank extended a $100 million credit facility to

 Legacy because Renaissance, upon identifying multiple red flags associated with BLMIS,

 decided to terminate its Legacy investment. (¶¶ 200, 203-05.) The PAC does not allege

 that the Defendants were privy to the diligence performed by Renaissance or the red

 flags it identified. In fact, the Trustee represented in connection with the motion to

 dismiss the Legacy complaint that the Renaissance Report was never shared with BNP

 Securities Corp., the only BNP defendant in that case. (Memorandum of Law in

 Opposition to Defendants’ Motions to Dismiss the Amended Complaint, dated Aug. 27,

 2015, at 32 (“Neither the Renaissance Proposal nor the Meritage Oversight Committee’s

 subsequent findings were disclosed to BNP when Legacy sought to secure its funding.”)

 (ECF Adv. Pro. No. 10-05286 Doc. # 122).)


         Fourth, the PAC describes how Dresdner raised a variety of concerns about

 Madoff with Tremont, (¶ 218), but the Trustee does not allege that these concerns were

 communicated to the Defendants.


         Fifth, the PAC alleges that the head of hedge funds at BNP Paribas Private

 Wealth, Mr. Gianferrara, would not approve Madoff-related investments for his private



 16      The joint venture in which Fauchier participated involved a BNP Bank affiliate that is not a party.
 The PAC does not allege facts supporting the inference that the knowledge gathered by the employees and
 agents of this BNP affiliate was communicated to the Defendants or should be imputed to any of the
 Defendants.


                                                   - 51 -
08-01789-smb       Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28                Main Document
                                               Pg 52 of 69


 banking clients, (¶ 128), “always had a problem with Madoff,” and “would ‘not even

 consider[]’ investments in FGG’s Madoff-related funds.” (¶ 129.) The PAC does not,

 however, identify the problems or imply that Mr. Gianferrara believed that BLMIS was

 not trading securities.


         Sixth, the Trustee alleges that in December 2007, HSBC told non-party BNP

 Securities Corp. to delete any reference to Madoff and BLMIS in an option agreement,

 and BNP Securities Corp. complied, (¶ 263), and in September 2008, an Access

 representative told BNP Bank subsidiary FundQuest to remove any references to

 Madoff, and FundQuest “deleted all references to Madoff and deliberately destroyed

 FundQuest’s old marketing materials.” (¶ 264.) Access stressed that Madoff’s role in

 Luxalpha, another foreign feeder fund, was “very sensitive,” and wanted assurances,

 which FundQuest gave, that no one would be able to find any traces of Madoff in the

 files or on the internet. (¶ 265.) As in many of the prior instances just discussed, the

 PAC does not identify the concerns with disclosing Madoff’s connection with the fund or

 option agreement at issue, whether the non-debtor affiliates communicated these

 concerns to the Defendants or, for that matter, whether the Defendants had any

 connection to the two transactions.


         Third-party concerns that are actually communicated to a defendant may be

 relevant to the defendant’s knowledge. See Merkin, 563 B.R. at 749. However, the

 “warnings” identified by the Trustee amount, in most cases, to pleading by innuendo.17



 17      In another example of this type of pleading, the PAC alleges that the head of trading for the Fund
 Derivatives Group told a former BNP Bank employee then working at HSBC that he was unable to
 reconcile the trading statements received from BLMIS. (¶ 191.) The PAC does not identify what the


                                                   - 52 -
08-01789-smb       Doc 18049        Filed 10/03/18 Entered 10/03/18 13:58:28                 Main Document
                                                Pg 53 of 69


 Typically, they refer to a third-party “concern,” sometimes unidentified, with Madoff

 that may or may not have been conveyed to the Defendants and as to which the Trustee

 asks the Court to infer that the Defendants were aware of the concern. But even if these

 concerns raised a suspicion that Madoff might be engaged in fraudulent activities, they

 did not imply a subjective belief in the high probability that Madoff was operating a

 Ponzi scheme, or was not actually trading securities, or that the trades reported in the

 monthly customer statements were fictitious.


         This brings me to the ultimate question — does the PAC allege a plausible claim,

 i.e., does it make sense, that the Defendants would have done what the PAC says they

 did if they subjectively believed that there was a high probability that BLMIS was not

 trading securities, and the trades it was reporting to its customers, including the

 Defendants’ transaction counterparties, were fictitious. For the reasons that follow, it

 does not.


 The Implausibility of the Trustee’s Theory of the Case

         The crux of the Trustee’s argument is that the Defendants engaged in the leverage

 business while entertaining a belief that there was a high probability that BLMIS was

 not actually trading securities, the reported BLMIS trades were fictitious and their

 collateral was therefore fictitious, and their obligors’ sole assets, at least in the case of

 feeder funds fully invested with BLMIS, were non-existent. The reason: the Defendants

 wanted to earn fees, “to establish their reputation as a leverage provider in a highly-




 reconciliation problem was or its relevance to the Defendants’ subjective belief in the high probability that
 BLMIS was not engaged in the actual trading of securities.


                                                    - 53 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 54 of 69


 competitive market, to grow the brand of BNP Paribas’s Fund Derivatives Group, to

 compete with its biggest rival, SocGen, and to cross-sell services to BNP Paribas’s

 institutional clients.” (¶ 139.) In other words, BNP Bank made billions of dollars of

 risky and possibly uncollectible loans to those investing with BLMIS or BLMIS feeder

 funds in order to make tens of millions of dollars in fees and build its profile.


        In Buchwald Capital Advisors LLC v. JP Morgan Chase Bank, N.A. (In re M.

 Fabrikant & Sons, Inc.), 480 B.R. 480 (S.D.N.Y. 2012), aff’d, 541 F. App’x 55 (2d Cir.

 2013), District Judge Sullivan characterized a near identical argument as “nonsensical”

 and “bordering on the absurd.” Id. at 489. There, the defendant banks (the “Banks”)

 made prepetition secured loans to two entities that operated a jewelry business (the

 “Debtors”). Id. at 483-84. The Debtors then allegedly transferred the loan proceeds to

 entities unaffiliated with the Debtors but affiliated with and owned and controlled by the

 Debtors’ owners, the Fortgangs (the “Affiliates”). Id. at 484. Thus, at the end of the day,

 the Debtors were left with encumbered assets but no loan proceeds.


        After the Debtors filed chapter 11 petitions, the unsecured creditors committee

 commenced an action to avoid the Banks’ liens as fraudulent transfers. Id. at 485. The

 committee sought to collapse the first leg of the transaction (the Banks’ loans to the

 Debtors) with the second leg (the Debtors’ transfer of the loan proceeds to the Affiliates)

 under the collapsing principles discussed in HBE Leasing Corp. v. Frank, 48 F.3d 623

 (2d Cir. 1995), contending that the Banks knew or should have known that the loans

 were part of a fraudulent scheme by which the Debtors would transfer the loan proceeds




                                             - 54 -
08-01789-smb      Doc 18049        Filed 10/03/18 Entered 10/03/18 13:58:28               Main Document
                                               Pg 55 of 69


 to the Affiliates.18 According to the plaintiff, the Banks were aware of the Debtors’ poor

 financial condition, the transfers to the Affiliates, the Affiliates’ lack of any relationship

 to the Debtors and the poor loan documentation. Id. at 488-89. They nevertheless

 made loans to insolvent Debtors, knowing that the Debtors would thereafter transfer the

 loan proceeds to unaffiliated entities, to raise their profiles and earn commissions.


         The District Court rejected the plaintiff’s theory observing that it “requires an

 inference that is highly implausible, bordering on the absurd.” Id. at 489.

         In essence, [the plaintiff] alleges that the Banks took the massive risk of
         continuing their lending relationships with the [Debtors and Affiliates] on
         the speculative hope that there may be sufficient liquidity in the ‘Fabrikant
         Empire’ . . . as a whole to enable the Banks to obtain repayment through
         personal guarantees and other pressure. Such an assertion would be
         nonsensical if the Banks were in fact aware that Debtors and the Affiliates
         had to use the same dollars to repay separate obligations. Put simply,
         drawing all inferences in favor of the [plaintiff], it is difficult to see what
         benefit the Banks could hope to obtain by lending ever-larger amounts of
         money to failing companies. The [complaint’s] wholly conclusory
         allegations that the Banks were clouded in judgment due to lavish
         commissions is equally implausible, since the loss of principal would have
         far outweighed the commissions earned on the loans[.]

 Id. (record citations and corresponding quotation marks omitted) (emphasis added).


         The scheme on which the PAC is based is equally implausible. According to the

 PAC, BNP Bank provided Madoff with a personal line of credit of $75 million, secured

 by Madoff’s pledge of the securities held on behalf of BLMIS customers. (¶ 84.) It

 extended credit to Santa Barbara in an undisclosed amount to invest in Harley, another

 BLMIS feeder fund, and collateralized the loan with Harley’s BLMIS account. (¶ 183.)

 It loaned $120 million to Legacy, an entity that invested exclusively with BLMIS, and


 18       Following the confirmation of the chapter 11 plan, the GUC Trustee substituted for the committee
 as the plaintiff.


                                                  - 55 -
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28               Main Document
                                              Pg 56 of 69


 collateralized that loan with a pledge of Legacy’s BLMIS account. (¶¶ 193-98.) It even

 made a direct loan to Tremont’s Insurance Portfolio Fund in the sum of $100 million,

 and collateralized that loan with a pledge of the assets held in its BLMIS account. (¶¶

 212, 214.) The PAC refers with less detail to many similar transactions by which BNP

 Bank loaned money to a counterparty for the purpose of investing with BLMIS or a

 BLMIS feeder fund, and took a pledge of its borrower’s account with BLMIS or the

 BLMIS feeder fund as collateral to secure repayment.


         The Defendants’ ability to collect on whatever leverage BNP Bank extended to

 direct investors in BLMIS or investors in BLMIS feeder funds ultimately depended on

 the value of the BLMIS investments. If BLMIS was a Ponzi scheme, the securities listed

 in the BLMIS customer statements were non-existent and BNP Bank’s collateral was as

 worthless as its borrowers’ investments in BLMIS or a BLMIS feeder fund. According to

 the PAC, BNP Bank nonetheless engaged in billions of dollars of risky transactions,

 including loans and extensions of credit that ultimately depended on the value of BLMIS

 accounts, to earn “tens of millions of dollars in fees and interest payments,” (¶ 64), and

 raise BNP Bank’s position as a world leader in the fast-moving derivatives market. (¶

 151.) This theory is as preposterous as the scheme alleged by the plaintiff in Fabrikant,

 and it is implausible to suggest that the Defendants would make loans or engage in the

 transactions described in the PAC if they subjectively believed that there was a high

 probability that BLMIS was not actually trading securities.19



 19     The PAC cites two instances in which BNP Bank hedged its positions against potential losses of
 BLMIS feeder funds. (¶¶ 190, 239.) However, the hedges represented a small fraction of the total
 exposure the Defendants faced with respect to BLMIS. If the Defendants were aware of a high probability
 that BLMIS was a Ponzi scheme and its collapse meant the collapse of the feeder funds, it would not have


                                                  - 56 -
08-01789-smb      Doc 18049        Filed 10/03/18 Entered 10/03/18 13:58:28               Main Document
                                               Pg 57 of 69


         Accordingly, the PAC fails to plausibly allege that the Defendants subjectively

 believed there was a high probability that BLMIS was not actually trading securities and

 was, in fact, a Ponzi scheme.


                         ii.     Second Element: Turning a Blind Eye

         Since the Court has concluded that the Trustee failed to plead that the

 Defendants were highly suspicious of BLMIS fraud, it need not address whether the

 Defendants took deliberate actions to avoid confirming that fraud. But assuming that

 the Trustee adequately pleaded the knowledge prong of the willful blindness test, he

 failed to plead that the Defendants turned a blind eye.


         The Trustee’s pleadings are replete with allegations that the Defendants

 performed due diligence when dealing with Madoff, BLMIS, BLMIS feeder funds or

 BLMIS-related securities. BNP Bank performed due diligence on Madoff and BLMIS as

 early as 1988 and into the mid-1990s when it extended a personal line of credit to

 Madoff and accepted BLMIS customer securities as collateral. (¶¶ 84-85.) BNP Bank

 also conducted due diligence of ZCM’s portfolio, including the sizeable credit facility

 with BLMIS feeder fund Santa Barbara, in connection with the acquisition of ZCM in

 2003. (¶¶ 143, 163.) After the acquisition, the Defendants continued to perform due

 diligence when transactions involved BLMIS, (¶ 83 (the Fund Derivatives Group and

 BNP Bank’s “Group Risk Management” department conducted due diligence on

 transactions involving BLMIS feeder funds); ¶ 208 (BNP Bank conducted due diligence




 limited itself to two hedges. Furthermore, it is not uncommon to purchase hedges, such as credit default
 swaps, to guard against the default of one’s obligor.


                                                  - 57 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 58 of 69


 on Legacy’s BLMIS account when entering into $100 million credit facility with Legacy);

 ¶ 230 (the head of the Fund Derivatives Group represented to BNP Bank’s risk

 management department that it would conduct due diligence on BLMIS and BLMIS

 feeder funds)), and made an on-site diligence visit to BLMIS in March 2008. (¶ 175.).


        The Trustee’s Proffer also includes several allegations relating to the Defendants’

 due diligence of BLMIS and Madoff. It alleges that the Defendants “conducted initial

 and ongoing due diligence on BLMIS and BLMIS feeder funds,” (Trustee’s Proffer ¶ 13),

 “[a]s the collateral agent, BNP Securities Corp. conducted due diligence, monitored the

 [Santa Barbara] facility, and provided operational support to BNP, and as the

 calculation agent BNP Securities Corp. calculated the facility’s interest rates, fees, and

 loan-to-value ratio,” (id. ¶ 61), BNP Securities Corp. “served as the calculation agent for

 the Tremont credit facility and . . . as the collateral agent for the Tremont credit facility .

 . . was responsible for conducting due diligence, monitoring the facility, and providing

 operational support to BNP,” (id. ¶ 86), and requested that the Kingate Funds, large

 BLMIS feeder funds, email all due diligence materials to BNP. (Id. ¶ 145.)


        In addition, the Oreades Complaint detailed how Trouvain followed-up with

 BLMIS after he expressed concerns in July 2003. On August 7, 2003, Trouvain sent a

 fax attaching a letter written by his colleague to BLMIS requesting periodic verification

 of the assets in Oreades’ BLMIS accounts:

        The current operational flow provides a monthly statement of trading
        activity and positions sent via fax and post. This process has been
        reviewed by the Bank’s internal and external auditors and is not
        considered to be compliant with our requirements under Luxembourg
        Law, as it does not constitute an independent verification.



                                             - 58 -
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28              Main Document
                                              Pg 59 of 69


         We are therefore seeking from yourselves a method whereby a periodic
         independent verification of the Fund’s assets and its two underlying
         accounts can be conducted and confirmed to Luxembourg in order to
         allow [BNP Securities Services] to discharge its fiduciary function. Were
         this verification to be proved by your auditors, Friehling and Horowitz, the
         information can be relied upon by both the Fund’s auditors KPMG and our
         internal auditors.

 (Oreades Complaint ¶ 57 (emphasis in original and emphasis omitted from other

 portions).)


         Frank DiPascali of BLMIS responded to Trouvain on August 12, 2003. He

 assured Trouvain that as of June 2002 (when BNP Securities Services became Oreades’

 administrator and custodian), “all security positions . . . have been segregated for the

 exclusive benefit of [BNP Securities Services].” (Id. ¶ 58.) BLMIS’ auditor, Friehling &

 Horowitz (“F&H”), also wrote back to Trouvain on August 21, 2003 providing an

 independent verification of the assets in Oreades’ BLMIS accounts:

         As Independent Auditors for [BLMIS], we have verified and hereby
         confirm to you that on May 31, 2003 the security positions stated on
         Appendix 1 and Appendix 2 (please see attached) were held in segregated
         accounts for the exclusive benefit of [BNP Securities Services].
         ...
         We further confirm that we are independent with respect to [BLMIS],
         [BNP Securities Services] and their affiliates under requirements of
         A.I.C.P.A.

 (Id. ¶ 59.) 20




 20       The PAC states that the Defendants knew that F&H was “unqualified and incapable” of auditing a
 firm the size of BLMIS, (¶ 257), based on its communications with F&H, (¶ 254), and because F&H did not
 appear on the American Institute of Certified Public Accountants’ (“AICPA”) peer review program list. (¶
 256.) However, the Trustee does not allege that any Defendant reviewed the AICPA list let alone noticed
 that F&H was absent from such list. Moreover, the Trustee does not provide any details about the
 communications between any Defendant and F&H that led the Defendants to question F&H’s
 qualifications. To the contrary, Trouvain’s August 7, 2003 correspondence with BLMIS specifically
 seeking verification from F&H supports the opposite inference.


                                                 - 59 -
08-01789-smb      Doc 18049       Filed 10/03/18 Entered 10/03/18 13:58:28              Main Document
                                              Pg 60 of 69


        Rather than turn a blind eye, the above correspondence and other allegations

 show that the Defendants engaged in ongoing due diligence and received repeated

 confirmations that the transactions were real. Furthermore, while the Trustee alleges

 that the Fund Derivatives Group made exceptions to its typical due diligence practices

 for BLMIS-related transactions, (¶¶ 165, 167, 168, 171-74, 178), these allegations do not

 undercut the affirmative allegations of due diligence. In short, and not surprisingly, the

 Defendants did not ignore their BLMIS exposure; the likelihood of repayment of the

 Defendants’ loans and credit facilities depended on the value of their counterparties’

 BLMIS assets.


                c.      Value

        Although the Trustee has failed to plead the Defendants’ lack of good faith or

 knowledge that the initial transfers were avoidable, the Defendants must still

 demonstrate that they gave value for the subsequent transfers to prevail on their defense

 under section 550(b)(1).21 The “value” that a subsequent transferee must provide is

 “merely consideration sufficient to support a simple contract, analogous to the ‘value’

 required under state law to achieve the status of a bona fide purchaser for value.”

 Legacy Capital, 548 B.R. at 37 (citation omitted); accord Enron Corp. v. Ave. Special

 Situations Fund II, LP (In re Enron Corp.), 333 B.R. 205, 236 (Bankr. S.D.N.Y. 2005).

 In addition, the “value” element under section 550(b)(1) looks to what the transferee



 21        In many cases, the Defendants were the first subsequent transferees. In other instances, they
 received the transfers following previous subsequent transfers from one Tremont Fund to another
 Tremont Fund. The PAC does not indicate whether in the latter situations, the Tremont Fund subsequent
 transferee gave value to the Tremont Fund subsequent transferor. I assume for the purposes of judging
 futility that no value was exchanged, and accordingly, the Defendants must demonstrate that they gave
 value.


                                                 - 60 -
08-01789-smb      Doc 18049    Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                           Pg 61 of 69


 gave up rather than what the transferor received. Bonded Fin. Servs., 838 F.2d at 897;

 Genova v. Gottlieb (In re Orange Cty. Sanitation, Inc.), 221 B.R. 323, 328 (Bankr.

 S.D.N.Y. 1997).


           Even where the pleading burden rests with the defendant, the Court may dismiss

 for failure to state a claim when the defense is apparent on the face of the complaint.

 Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP,

 322 F.3d 147, 158 (2d Cir. 2003); accord Pani v. Empire Blue Cross Blue Shield, 152

 F.3d 67, 74 (2d Cir. 1998), cert. denied, 525 U.S. 1103 (1999). The Defendants assert,

 (BNP Brief at 33-34; BNP Reply at 15-16), that they provided value because they

 received subsequent transfers in exchange for the redemption of BLMIS feeder fund

 shares. See Redmond v. Brooke Holdings, Inc. (In re Brooke Corp.), 515 B.R. 632, 642

 (Bankr. D. Kan. 2014) (redemption of stock could provide value); CLC Creditors’

 Grantor Trust v. Howard Sav. Bank (In re Commercial Loan Corp.), 396 B.R. 730, 744

 (Bankr. N.D. Ill. 2008) (“stock was ‘value’ because it constituted consideration sufficient

 to support a simple contract”). The Trustee counters, (Trustee Brief at 27), that

 subsequent transfers were not for value because they were distributions made to the

 Defendants as holders of equity in the BLMIS feeder funds. See Boyer v. Crown Stock

 Distrib., Inc., 587 F.3d 787, 796 (7th Cir. 2009) (agreeing with the bankruptcy court

 below that equity distributions to shareholders were not for value); Hayes v. Palm

 Seedlings Partners-A (In re Agric. Research & Tech. Grp., Inc.), 916 F.2d 528, 540 (9th

 Cir. 1990) (distributions to limited partners on account of equity interests were not for

 value).




                                            - 61 -
08-01789-smb     Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28          Main Document
                                           Pg 62 of 69


        The PAC identifies fifty-nine subsequent transfers to the Defendants. (PAC, Ex.

 E, F, H, I.) For the most part, the PAC alleges that the subsequent transfers related to

 leverage transactions in which the Defendants made loans, extended credit or provided

 structured products, or rendered support services in connection with the leverage

 business. However, the PAC also alleges that the Defendants were investors in the

 Tremont Funds in their own right, and the Trustee provided evidence in connection with

 the Defendants’ jurisdictional objection that BNP Cayman requested redemptions from

 its own BLMIS account. Each subsequent transfer must be judged separately to

 determine whether the Defendant gave value, and that determination cannot be made

 from the four corners of the PAC or the other pleadings that the Court has previously

 considered.


        3.     Statute of Limitations

        Claims to recover subsequent transfers must be commenced no later than the

 earlier of one year after the initial transfer is avoided or the date that the case is closed

 or dismissed. 11 U.S.C. § 550(f). A settlement of an avoidance claim represents finality

 and triggers the one-year period set forth in § 550(f). SIPC v. BLMIS (In re BLMIS), 501

 B.R. 26, 32 (S.D.N.Y. 2013), denying motion to amend, No. 12 MC 115 (JSR), 2014 WL

 465360 (S.D.N.Y. Jan. 14, 2014); Picard v. Bureau of Labor Ins. (In re BLMIS), 480

 B.R. 501, 522 (Bankr. S.D.N.Y. 2012). The Court approved the Trustee’s settlement with

 the Tremont Funds on September 22, 2011, and the limitations period set forth in

 section 550(f) expired on September 22, 2012. An amendment filed after the applicable

 statute of limitations has run asserting additional claims that do not relate back to the




                                             - 62 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 63 of 69


 date of an earlier timely pleading is futile. See Rodriguez v. City of N. Y., 10–CIV–1849,

 2011 WL 4344057, at *6 (S.D.N.Y. Sept. 7, 2011).


        While the Trustee timely commenced this adversary proceeding to recover, inter

 alia, the value of certain Tremont Initial Transfers from the Defendants, the PAC was

 filed almost five years after the expiration of the statute of limitations. It added claims

 under § 550(a)(2) to recover the following forty-one additional subsequent transfers

 (collectively, the “New Subsequent Transfer Claims”) that were not included in the

 original Complaint, dated May 4, 2012 (“Original Complaint”) (ECF Doc. # 1):


          Transferor                Transferee         Date of       Amount ($)       PAC
                                                      Transfer                        Ex.
  Insurance Portfolio Fund        BNP Arbitrage       12/19/08              32,865      F
  Insurance Portfolio Fund        BNP Bank            11/17/05              15,591      F
  Insurance Portfolio Fund        BNP Bank            11/30/05           1,075,822      F
  Insurance Portfolio Fund        BNP Bank            1/18/06               12,500      F
  Insurance Portfolio Fund        BNP Bank            3/1/06             1,178,000      F
  Insurance Portfolio Fund        BNP Bank            5/19/06               12,500      F
  Insurance Portfolio Fund        BNP Bank            5/31/06           1,282,480       F
  Insurance Portfolio Fund        BNP Bank            7/18/06               10,417      F
  Insurance Portfolio Fund        BNP Bank            3/1/07            1,705,000       F
  Insurance Portfolio Fund        BNP Bank            3/21/07                  258      F
  Insurance Portfolio Fund        BNP Bank            6/1/07             1,740,333      F
  Insurance Portfolio Fund        BNP Bank            7/2/07              583,833       F
  Insurance Portfolio Fund        BNP Bank            8/1/07               564,167      F
  Insurance Portfolio Fund        BNP Bank            9/4/07              640,333       F
  Insurance Portfolio Fund        BNP Bank            12/3/07           1,760,000       F
  Insurance Portfolio Fund        BNP Bank            3/3/08             1,661,698      F
  Insurance Portfolio Fund        BNP Bank            6/3/08             1,156,550      F
  Insurance Portfolio Fund        BNP Bank            7/31/08         25,000,000        F

                                            - 63 -
08-01789-smb   Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28   Main Document
                                         Pg 64 of 69


         Transferor              Transferee       Date of     Amount ($)     PAC
                                                 Transfer                    Ex.
  Insurance Portfolio Fund     BNP Bank          7/31/08           654,111    F
  Insurance Portfolio Fund     BNP Bank          10/1/08           574,792    F
  Portfolio Limited Fund       BNP Cayman        8/4/05           400,000     H
  Portfolio Limited Fund       BNP Cayman        11/1/05          400,000     H
  Portfolio Limited Fund       BNP Cayman        12/1/05         1,250,000    H
  Portfolio Limited Fund       BNP Cayman        4/3/06           750,000     H
  Portfolio Limited Fund       BNP Cayman        12/28/06       2,300,000     H
  Portfolio Limited Fund       BNP Cayman        12/28/06       1,000,000     H
  Portfolio Limited Fund       BNP Cayman        6/13/07          108,420     H
  Portfolio Limited Fund       BNP Securities    10/20/04        2,041,858    H
                               Services
  Portfolio Limited Fund       BNP Securities    12/22/04        2,118,243    H
                               Services
  Portfolio Limited Fund       BNP Securities    1/21/05         1,510,684    H
                               Services
  Portfolio Limited Fund       BNP Securities    7/21/05         2,528,454    H
                               Services
  Portfolio Limited Fund       BNP Securities    1/5/06         5,300,000     H
                               Services
  Portfolio Limited Fund       BNP Securities    1/5/06           900,000     H
                               Services
  Portfolio Limited Fund       BNP Securities    1/5/06         6,040,000     H
                               Services
  Portfolio Limited Fund       BNP Securities    1/24/06            17,137    H
                               Services
  Portfolio Limited Fund       BNP Securities    1/24/06            32,727    H
                               Services
  Portfolio Limited Fund       BNP Securities    1/24/06           42,346     H
                               Services
  Portfolio Limited Fund       BNP Securities    1/25/06           10,000     H
                               Services
  Portfolio Limited Fund       BNP Securities    5/2/06          1,520,000    H
                               Services



                                        - 64 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                          Pg 65 of 69


          Transferor               Transferee          Date of      Amount ($)       PAC
                                                      Transfer                       Ex.
  Portfolio Limited Fund         BNP Securities      5/26/06              172,359        H
                                 Services
  Portfolio Limited Fund         BNP Securities      12/1/06           7,385,000         H
                                 Services
  Total                                                             75,488,478




        The Defendants assert that the New Subsequent Transfer Claims are time-barred.

 (BNP Brief at 34-35.) The Trustee responds, (Trustee Brief at 37-39), that the New

 Subsequent Transfer Claims relate back to the filing of the Original Complaint pursuant

 to Rule 15(c)(1)(B) of the Federal Rules of Civil Procedure, which provides for relation

 back when “the amendment asserts a claim . . . that arose out of the conduct, transaction

 or occurrence set out – or attempted to be set out – in the original pleading.”


        To relate back, the new claim must arise out of “a common ‘core of operative

 facts’ uniting the original and newly asserted claims.” Mayle v. Felix, 545 U.S. 644, 659

 (2005). The “central inquiry is whether adequate notice of the matters raised in the

 amended pleading has been given to the opposing party within the statute of limitations

 by the general fact situation alleged in the original pleading.” Slayton v. Am. Express

 Co., 460 F.3d 215, 228 (2d Cir. 2006); accord Stevelman v. Alias Research Inc., 174

 F.3d 79, 86 (2d Cir. 1999). “This test does not require that the prior complaint put the

 defendants on notice of new or additional legal theories . . . but it must inform the

 defendants of the facts that support those new claims.” Official Comm. of Unsecured

 Creditors v. Pirelli Commc’ns Cables & Sys. USA LLC (In re 360networks (USA) Inc.),

 367 B.R. 428, 434 (Bankr. S.D.N.Y. 2007) (citation omitted).


                                            - 65 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28         Main Document
                                           Pg 66 of 69


        In the context of avoidance actions, “each preferential and fraudulent transaction

 is treated separately and distinctly,” Fabrikant, 480 B.R. at 492; accord Metzeler, 66

 B.R. at 984, because the “[p]roof offered for one transaction does not govern as to

 another and, as such, relation back cannot be ordered between different transactions

 merely for being similar or arising from the same conduct.” Fabrikant, 480 B.R. at 492;

 accord 360networks, 367 B.R. at 434 (“a preference action based on one transfer does

 not put defendant on notice of claims with respect to any other unidentified transfers”).

 Furthermore, the “mere allegation” that the previously identified transfers and the

 newly added transfers are “all . . . fraudulent transfers does not make them part of the

 same conduct.” Metzeler, 66 B.R. at 983; see also id. at 984 (“there is no indication

 that, merely because different transactions bear the same label, relation back is to be

 ordered on the ground that they arise from similar conduct”).


        The Trustee contends that the New Subsequent Transfer Claims relate back

 “because the Trustee’s initial pleading (plus years of active litigation in this and related

 adversary proceedings) provided Defendants with notice that the Trustee intended to

 recover all fraudulent transfers of BLMIS customer property that Defendants received

 from BLMIS Feeder Funds.” (Trustee Brief 39.) This argument proves too much; it

 ignores the Rule’s requirement that the new claims must “ar[ise] out of the conduct,

 transaction, or occurrence set out – or attempted to be set out – in the original

 pleading.” FED. R. CIV. P. 15(c)(1)(B). The New Subsequent Transfer Claims arise from

 different facts and circumstances and depend on different proof. For example, the PAC

 seeks to recover twenty-one subsequent transfers totaling $39,661,250 made by the

 Insurance Portfolio Fund, (PAC, Ex. F), but the Original Complaint did not allege any


                                             - 66 -
08-01789-smb    Doc 18049      Filed 10/03/18 Entered 10/03/18 13:58:28        Main Document
                                           Pg 67 of 69


 transfers from the Insurance Portfolio Fund. Furthermore, each subsequent transfer,

 old or new, arose from either separate and distinct loans, credit facilities or derivative

 transactions with various counterparties while others appear to relate to either

 redemptions or equity distributions to the Defendants as direct investors in the Tremont

 Funds. The assertion that all the original subsequent transfer claims and the New

 Subsequent Transfer Claims arose from a “common core of operative facts” lacks merit.


        The Trustees’ authorities, Adelphia Recovery Trust v. Bank of Am., N.A., 624 F.

 Supp. 2d 292 (S.D.N.Y. 2009) (“Adelphia”), reconsideration granted in part, No. 05

 Civ. 9050 (LMM), 2009 WL 16760677 (S.D.N.Y. June 16, 2009) and Picard v. Peter

 Madoff (In re BLMIS), 468 B.R. 620 (Bankr. S.D.N.Y. 2012) (“Peter Madoff”), are

 distinguishable. Adelphia involved the prosecution of numerous claims arising from the

 Rigas family’s borrowing billions of dollars prepetition for personal use using the

 debtor’s assets as collateral (the “Co-Borrowing Facilities”). 624 F. Supp. 2d at 297. The

 Adelphia Recovery Trust, established under the chapter 11 plan, brought intentional

 fraudulent transfer claims against Salomon Smith Barney (“SSB”) for prepetition

 payments made on account of the Rigas family’s margin loan debt. The Trust’s

 amended complaint added $95 million in additional fraudulent transfers, and SSB

 moved to dismiss the new claims as time-barred. Id. at 333.


        The Trust argued that the new transfers related back, and the Court agreed:

        The newly alleged fraudulent transfers relate back to the Creditors
        Complaint and are not time barred. The new margin loan payments in the
        Amended Complaint arise out of the same Co-Borrowing Facility
        transactions as those pled in the Creditors Complaint. The newly alleged
        margin loan payments occurred during the same time period as those
        alleged in the Creditors Complaint. . . . SSB was placed on notice in the
        original complaint because the Creditors Complaint listed roughly 84

                                            - 67 -
08-01789-smb    Doc 18049     Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                          Pg 68 of 69


       million dollars in loan payments to SSB. The Creditors Complaint also
       pled that [the Adelphia Recovery Trust] was seeking repayment of monies
       related to the margin loans broadly.

 Id. at 333-34. The Adelphia Court distinguished Metzeler as a case “involv[ing]

 fraudulent transfers which arose out of different transactions.” Adelphia, 624 F.

 Supp. 2d at 334.


       Similarly, in Peter Madoff, the Trustee sought leave to amend his complaint

 against Bernard Madoff’s family members, inter alia, to add new initial fraudulent

 transfer claims against Bernard Madoff’s brother Peter Madoff, and Bernard Madoff’s

 sons or their estates (the “Family Defendants”). 468 B.R. at 623-24. Although the

 Family Defendants did not object to the assertion of the new claims, id. at 634, the Court

 nevertheless analyzed whether they related back, and concluded that they did. The

 original complaint alleged that BLMIS was operated as a “piggy bank” that allowed the

 Family Defendants to take huge sums of money for their personal use. Id. The

 proposed new claims relied on the same legal theories as the initial complaint which

 named the Family Defendants, and gave reasonable notice that the Trustee was still

 uncovering additional transfers that he would seek to recover. Id. at 633. The Court did

 not discuss Metzeler.


       The subsequent transfers to the Defendants listed in the PAC, old and new, were

 not part of the common fraudulent scheme or pattern present in Adelphia and Peter

 Madoff. Each arose out of a separate leverage transaction or redemption, and the facts

 and circumstances surrounding the value given in exchange for the transfer will differ.

 Moreover, the Court has concluded that the PAC fails to plead the Defendants’ bad faith.

 Thus, unlike the claims relating to transactions involving the Rigas or Peter Madoff’s

                                           - 68 -
08-01789-smb      Doc 18049    Filed 10/03/18 Entered 10/03/18 13:58:28       Main Document
                                           Pg 69 of 69


 family, the Defendants were not at the center of a common scheme to strip assets from

 BLMIS, but instead, were looking to payments from third parties. Accordingly, the New

 Subsequent Transfer Claims are time barred, and it is futile to permit the Trustee to

 amend the Complaint to assert them.


                                       CONCLUSION

          For the reasons stated, the Defendants’ motion to dismiss for lack of personal

 jurisdiction is denied. The Trustee’s motion for leave to amend his pleading is denied to

 the extent of the assertion of the New Subsequent Transfer Claims and is otherwise

 granted except that the only issue regarding each surviving transfer is whether the

 Defendant subsequent transferee (or a predecessor subsequent transferee) gave value

 for the transfer. The Court has considered the parties’ other arguments and concludes

 that they are without merit or rendered moot by the disposition of the motion. Settle

 Order.


 Dated: New York, New York
        October 3, 2018

                                                  /s/ Stuart M. Bernstein
                                                  STUART M. BERNSTEIN
                                                United States Bankruptcy Court




                                             - 69 -
